     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 1 of 75 Page ID
                                     #:18049


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12 IN RE SNAP INC. SECURITIES                  Case No. 2:17-cv-03679-SVW-AGR
   LITIGATION
13
                                               CLASS ACTION
14
                                               ORDER PRELIMINARILY
15 This Document Relates To: All Actions.
                                               APPROVING SETTLEMENT
16                                             AND PROVIDING FOR NOTICE
17
18                                             Courtroom:   10A, 10th Floor
                                               Judge:       Hon. Stephen V. Wilson
19
20
21
22
23
24
25
26
27
28
30                                                   Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 2 of 75 Page ID
                                     #:18050


 1          WHEREAS, a securities class action is pending in this Court entitled In re Snap Inc.
 2 Securities Litigation, Case No. 2:17-cv-03679-SVW-AGR (the “Action”);
 3          WHEREAS, by Order dated November 20, 2019, this Court certified the Action to
 4 proceed as a class action on behalf of all persons and entities who purchased or otherwise
 5 acquired Snap Inc. (“Snap”) Class A common stock (“Snap Common Stock”) between
 6 March 2, 2017 and August 10, 2017, inclusive, and were damaged thereby (the “Class”);1
 7          WHEREAS, Court-appointed Class Representatives Smilka Melgoza, as trustee of
 8 the Smilka Melgoza Trust U/A DTD 04/08/2014, Rediet Tilahun, Tony Ray Nelson, Rickey
 9 E. Butler, Alan L. Dukes, Donald R. Allen, and Shawn B. Dandridge (collectively, the
10 “Class Representatives” or “Federal Plaintiffs”), on behalf of themselves and the other
11 members of the Court-certified Class, and defendants Snap, Evan Spiegel, Robert Murphy,
12 Andrew Vollero, Imran Khan, Joanna Coles, A.G. Lafley, Mitchell Lasky, Michael Lynton,
13 Stanley Meresman, Scott D. Miller, and Christopher Young (the “Snap Defendants”); and
14 Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC,
15 Deutsche Bank Securities Inc., Barclays Capital Inc., Credit Suisse Securities (USA) LLC,
16 and Allen & Company LLC (the “Underwriter Defendants” and, collectively with the Snap
17 Defendants, the “Defendants” and, together with the Class Representatives, the “Parties”)
18 have determined to settle and dismiss with prejudice all claims asserted against Defendants
19 in the Action on the terms and conditions set forth in the Stipulation and Agreement of
20 Settlement dated March 20, 2020 (the “Stipulation”), subject to the approval of this Court
21 (the “Settlement”);
22          WHEREAS, Class Representatives have made a motion, pursuant to Rule 23(e)(1)
23 of the Federal Rules of Civil Procedure, for an order preliminarily approving the Settlement
24
     1
25       Included within the Class are all persons and entities who purchased shares of Snap
   Common Stock pursuant or traceable to Snap’s Initial Public Offering on or about March
26 2, 2017 and/or on the open market. Excluded from the Class are Defendants; the officers
   and directors of Defendants; members of Defendants’ families and their legal
27 representatives, heirs, successors, and assigns; and any entity in which Defendants have or
28 had a controlling interest. Also excluded from the Class are any persons and entities who
   or which submit a request for exclusion from the Class that is accepted by the Court.
30                                                1            Case No. 2:17-cv-03679-SVW-AGR
         [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                       NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 3 of 75 Page ID
                                     #:18051


 1 in accordance with the Stipulation and authorizing notice to Class Members as more fully
 2 described herein;
 3         WHEREAS, the Court has read and considered: (a) Class Representatives’ motion
 4 for preliminary approval of the Settlement and authorization to disseminate notice to the
 5 Class, and the papers filed and arguments made in connection therewith; and (b) the
 6 Stipulation and the exhibits attached thereto; and
 7         WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall
 8 have the same meanings as they have in the Stipulation;
 9         NOW THEREFORE, IT IS HEREBY ORDERED:
10         1.     Preliminary Approval of the Settlement—The Court hereby preliminarily
11 approves the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule
12 23(e)(1)(B)(i) of the Federal Rules of Civil Procedure, that it will likely be able to finally
13 approve the Settlement under Rule 23(e)(2) as being fair, reasonable, and adequate to the
14 Class, subject to further consideration at the Settlement Hearing to be conducted as
15 described below.
16         2.     Settlement Hearing—The Court will hold a hearing (“Settlement Hearing”)
17 on August 31, 2020 at 1:30 p.m. in Courtroom 10A-10th Floor of the First Street
18 Courthouse, 350 W. 1st Street, Los Angeles, CA 90012, for the following purposes: (a) to
19 determine whether the proposed Settlement on the terms and conditions provided for in
20 the Stipulation is fair, reasonable, and adequate to the Class, and should be finally
21 approved by the Court; (b) to determine whether a Judgment substantially in the form
22 attached as Exhibit B to the Stipulation should be entered dismissing the Action
23 with prejudice against Defendants; (c) to determine whether the proposed Plan of
24 Allocation for the proceeds of the Settlement is fair and reasonable and should be
25 approved; (d) to determine whether the motion by Class Counsel for an award of
26 attorneys’ fees and Litigation Expenses should be approved; and (e) to consider any
27 other matters that may properly be brought before the Court in connection with the
28 Settlement. Notice of the Settlement and the Settlement Hearing shall be given to Class
30 Members as set forth in ¶ 4 of this Order.
                                          2          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 4 of 75 Page ID
                                     #:18052


 1         3.     The Court may adjourn the Settlement Hearing or decide to hold the Settlement
 2 Hearing telephonically without further notice to the Class, and may approve the proposed
 3 Settlement with such modifications as the Parties may agree to, if appropriate, without
 4 further notice to the Class.
 5         4.     Retention of Claims Administrator and Manner of Giving Notice—Class
 6 Counsel is hereby authorized to retain JND Legal Administration (“Claims Administrator”),
 7 the administrator previously approved by the Court to administer the dissemination of
 8 notice in connection with certification of the Class (“Class Notice”),2 to supervise and
 9 administer the notice procedure in connection with the proposed Settlement as well as the
10 processing of Claims as more fully set forth below. Notice of the Settlement and the
11 Settlement Hearing shall be given by Class Counsel as follows:
12                (a)   commencing not later than twenty-one (21) calendar days after
13 Preliminary Approval3 (“Notice Date”), the Claims Administrator shall cause a copy of the
14 Postcard Notice, substantially in the form attached hereto as Exhibit 1, to be mailed by first-
15 class mail, or emailed, to potential Class Members who were previously identified in
16 connection with Class Notice, including those persons and entities listed in the records
17 provided by Snap and the Underwriter Defendants, and any other potential Class Members
18 who otherwise may be identified through further reasonable effort, and shall cause a copy
19 of the Notice and Claim Form, substantially in the forms attached hereto as Exhibits 2 and
20 5, respectively (together, the “Notice Packet”), to be mailed to the brokers and other
21 nominees (“Nominees”) contained in the Claims Administrator’s Nominee database;
22                (b)   contemporaneously with the mailing of the Postcard Notice, the Claims
23 Administrator shall cause copies of the Notice and Claim Form to be posted on a website
24
   2
          In light of the Parties’ agreement in principle to resolve the Action, Class Notice was
25 not disseminated, as the Court vacated all deadlines (including with respect to Class Notice)
26 to allow the Parties to prepare final settlement documentation.
   3
          As defined in the Stipulation, Preliminary Approval means that the Court has entered
27 this Order and that the Notice, Postcard Notice, Summary Notice, Notice Ads, and Claim
28 Form have been approved by the Court and the Postcard Notice, Summary Notice, and
   Claim Form have been approved by the State Court.
30                                                 3              Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 5 of 75 Page ID
                                     #:18053


 1 developed for the Settlement (the “Settlement Website”), from which copies of the Notice
 2 and Claim Form can be downloaded;
 3                (c)   contemporaneously with the mailing of the Postcard Notice, the Claims
 4 Administrator will conduct a social media campaign via appropriate social media platforms
 5 jointly selected by the Parties utilizing the media ads (“Notice Ads”), substantially in the
 6 forms attached hereto as Exhibit 4, for a duration of at least sixty (60) calendar days;
 7                (d)   not later than ten (10) calendar days after the Notice Date, the Claims
 8 Administrator shall cause the Summary Notice, substantially in the form attached hereto as
 9 Exhibit 3, to be published on one occasion in both Investor’s Business Daily and The Wall
10 Street Journal and to be transmitted once over the PR Newswire; and
11                (e)   not later than seven (7) calendar days prior to the Settlement Hearing,
12 Class Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit
13 or declaration, of such mailing and publication.
14         5.     Approval of Form and Content of Notice—The Court (a) approves, as to
15 form and content, the Postcard Notice, the Notice, the Summary Notice, the Notice Ads,
16 and the Claim Form, attached hereto as Exhibits 1, 2, 3, 4, and 5, respectively, and (b) finds
17 that the mailing and distribution of the Postcard Notice, the posting of the Notice and Claim
18 Form on the Settlement Website, the transmission of the Notice Ads via appropriate social
19 media platforms jointly selected by the Parties, and the publication of the Summary Notice
20 in the manner and forms set forth in ¶ 4 of this Order (i) is the best notice practicable under
21 the circumstances; (ii) constitutes notice that is reasonably calculated, under the
22 circumstances, to apprise Class Members of the pendency of the Action, of the effect of the
23 proposed Settlement (including the Releases to be provided thereunder), of Class Counsel’s
24 motion for an award of attorneys’ fees and Litigation Expenses, of Class Members’ right to
25 object to the Settlement, the Plan of Allocation, and/or Class Counsel’s motion for
26 attorneys’ fees and Litigation Expenses, of Class Members’ right to exclude themselves
27 from the Class, and of Class Members’ right to appear at the Settlement Hearing;
28 (iii) constitutes due, adequate, and sufficient notice to all persons and entities entitled to
30                                        4          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 6 of 75 Page ID
                                     #:18054


 1 receive notice of the proposed Settlement; and (iv) satisfies the requirements of Rule 23 of
 2 the Federal Rules of Civil Procedure, the United States Constitution (including the Due
 3 Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §§ 77z-1,
 4 78u-4, as amended, and all other applicable law and rules. The date and time of the
 5 Settlement Hearing shall be included in the Postcard Notice, the Notice, and the Summary
 6 Notice before they are mailed (and/or emailed), posted, and published, respectively.
 7         6.     Nominee Procedures—Nominees who purchased or otherwise acquired Snap
 8 Common Stock during the Class Period for the beneficial interest of any person or entity
 9 other than themselves shall either: (a) within seven (7) calendar days of receipt of the Notice
10 Packet, request from the Claims Administrator sufficient copies of the Postcard Notice to
11 forward to all such beneficial owners and within seven (7) calendar days of receipt of those
12 Postcard Notices forward them to all such beneficial owners; or (b) within seven (7)
13 calendar days of receipt of the Notice Packet, send a list of the names and addresses (and
14 email addresses, if available) of all such beneficial owners to the Claims Administrator in
15 which event the Claims Administrator shall promptly mail the Postcard Notice to such
16 beneficial owners. Upon full compliance with this Order, such Nominees may seek
17 reimbursement of their reasonable expenses actually incurred in complying with this Order
18 by providing the Claims Administrator with proper documentation supporting the expenses
19 for which reimbursement is sought. Such properly documented expenses incurred by
20 Nominees in compliance with the terms of this Order shall be paid from the Settlement
21 Fund, with any disputes as to the reasonableness or documentation of expenses incurred
22 subject to review by the Court.
23         7.     CAFA Notice—As provided in ¶ 39 of the Stipulation, Defendants shall serve
24 the notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”).
25 Defendants are solely responsible for the costs of the CAFA notice and administering the
26 CAFA notice. No later than seven (7) calendar days before the Settlement Hearing,
27 Defendants shall cause to be served on Class Counsel and filed with the Court proof, by
28 affidavit or declaration, regarding compliance with 28 U.S.C. § 1715(b).
30                                        5          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 7 of 75 Page ID
                                     #:18055


 1          8.    Participation in the Settlement—Class Members who wish to participate in
 2 the Settlement and to be eligible to receive a distribution from the Net Settlement Fund must
 3 complete and submit a Claim Form in paper form, substantially in the form attached hereto
 4 as Exhibit 5, in accordance with the instructions contained therein, or in electronic form, in
 5 accordance with the instructions for the submission of such Claims. Unless the Court orders
 6 otherwise, all Claim Forms must be postmarked no later than ninety (90) calendar days after
 7 the Notice Date. Notwithstanding the foregoing, Class Counsel may, at its discretion, accept
 8 for processing late Claims provided such acceptance does not delay the distribution of the
 9 Net Settlement Fund to the Class. By submitting a Claim, a person or entity shall be deemed
10 to have submitted to the jurisdiction of the Court with respect to his, her, or its Claim and
11 the subject matter of the Settlement.
12          9.    Each Claim Form submitted must satisfy the following conditions: (a) it must
13 be properly completed, signed, and submitted in a timely manner in accordance with the
14 provisions of the preceding paragraph; (b) it must be accompanied by adequate supporting
15 documentation for the transactions and holdings reported therein, in the form of broker
16 confirmation slips, broker account statements, an authorized statement from the broker
17 containing the transactional and holding information found in a broker confirmation slip or
18 account statement, or such other documentation as is deemed adequate by Class Counsel or
19 the Claims Administrator; (c) if the person executing the Claim Form is acting in a
20 representative capacity, a certification of his, her, or its current authority to act on behalf of
21 the Class Member must be included in the Claim Form to the satisfaction of Class Counsel
22 or the Claims Administrator; and (d) the Claim Form must be complete and contain no
23 material deletions or modifications of any of the printed matter contained therein and must
24 be signed under penalty of perjury.
25          10.   Any Class Member that does not timely and validly submit a Claim Form or
26 whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived
27 his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from
28 participating in any distributions therefrom; (c) shall be bound by the provisions of the
30                                        6          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 8 of 75 Page ID
                                     #:18056


 1 Stipulation and the Settlement and all proceedings, determinations, orders, and judgments
 2 in the Action relating thereto, including, without limitation, the Judgment and the Releases
 3 provided for therein, whether favorable or unfavorable to the Class; and (d) will be barred
 4 from commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims
 5 against each and all of the Released Defendants’ Parties, as more fully described in the
 6 Stipulation and Notice. Notwithstanding the foregoing, late Claim Forms may be accepted
 7 for processing as set forth in ¶ 8 above.
 8         11.    Each Claim shall be submitted to and reviewed by the Claims Administrator
 9 who shall determine in accordance with the Stipulation and the Plan of Allocation the
10 extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant
11 to subparagraph (b) below as necessary.
12                (a)    Claims that do not meet the submission requirements may be rejected.
13 Prior to rejecting a Claim in whole or in part, the Claims Administrator shall communicate
14 with the Claimant in writing, to give the Claimant the chance to remedy any curable
15 deficiencies in the Claim submitted. The Claims Administrator shall notify, in a timely
16 fashion and in writing, all Claimants whose Claim the Claims Administrator proposes to
17 reject in whole or in part, setting forth the reasons therefor, and shall indicate in such notice
18 that the Claimant whose Claim is to be rejected has the right to review by the Court if the
19 Claimant so desires and complies with the requirements of subparagraph (b) below; and
20                (b)    If any Claimant whose Claim has been rejected in whole or in part
21 desires to contest such rejection, the Claimant must, within twenty (20) days after the date
22 of mailing of the notice required in subparagraph (a) above, serve upon the Claims
23 Administrator a notice and statement of reasons indicating the Claimant’s grounds for
24 contesting the rejection along with any supporting documentation, and requesting a review
25 thereof by the Court. If a dispute concerning a Claim cannot be otherwise resolved, Class
26 Counsel shall thereafter present the request for review to the Court.
27         12.    As set forth in the Claim Form substantially in the form attached hereto as
28 Exhibit 5, Claimants need only submit one Claim Form for both the Federal Settlement and
30                                        7          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 9 of 75 Page ID
                                     #:18057


 1 the State Settlement; Claim Forms submitted in connection with the Settlement will also be
 2 processed in connection with the related State Settlement. If a Claimant meets the
 3 requirements for payment pursuant to the State Settlement, that Claimant will also be
 4 eligible to receive a distribution from the net proceeds of the State Settlement, in accordance
 5 with the terms of the State Settlement.
 6         13.    Exclusion From the Class—Any member of the Class who wishes to exclude
 7 himself, herself, or itself from the Class must request exclusion in writing within the time
 8 and in the manner set forth in the Notice, which shall provide that: (a) any such request for
 9 exclusion from the Class must be mailed or delivered such that it is received no later than
10 sixty (60) calendar days after the Notice Date, to: In re Snap Inc. Securities Litigation,
11 EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91314, Seattle, WA 98111, and
12 (b) each request for exclusion must: (i) state the name, address, and telephone number of
13 the person or entity requesting exclusion, and in the case of entities, the name and telephone
14 number of the appropriate contact person; (ii) state that such person or entity “requests
15 exclusion from the Federal Class in In re Snap Inc. Securities Litigation, Case No. 2:17-cv-
16 03679-SVW-AGR”; (iii) state the number of shares of Snap Common Stock that the person
17 or entity requesting exclusion purchased/acquired and/or sold during the Class Period (i.e.,
18 between March 2, 2017 and August 10, 2017, inclusive), as well as the dates, number of
19 shares, and prices of each such purchase/acquisition and/or sale; and (iv) be signed by the
20 person or entity requesting exclusion or an authorized representative. A request for
21 exclusion shall not be effective unless it provides all the required information and is
22 received within the time stated above, or is otherwise accepted by the Court.
23         14.    Any person or entity who or which timely and validly requests exclusion in
24 compliance with the terms stated in this Order and is excluded from the Class shall not be
25 a Class Member, shall not be bound by the terms of the Settlement or any orders or
26 judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.
27         15.    Any Class Member who or which does not timely and validly request
28 exclusion from the Class in the manner stated in this Order: (a) shall be deemed to have
30                                        8          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 10 of 75 Page ID
                                     #:18058


 1 waived his, her, or its right to be excluded from the Class; (b) shall be forever barred from
 2 requesting exclusion from the Class in this or any other proceeding; (c) shall be bound by
 3 the provisions of the Stipulation and Settlement and all proceedings, determinations, orders,
 4 and judgments in the Action, including, but not limited to, the Judgment and the Releases
 5 provided for therein, whether favorable or unfavorable to the Class; and (d) will be barred
 6 from commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims
 7 against any of the Released Defendants’ Parties, as more fully described in the Stipulation
 8 and Notice.
 9         16.    Appearance and Objections at Settlement Hearing—Any Class Member
10 who does not request exclusion from the Class may enter an appearance in the Action, at
11 his, her, or its own expense, individually or through counsel of his, her, or its own choice,
12 by filing with the Clerk of Court and delivering to both Class Counsel and Defendants’
13 Counsel, at the addresses set forth in ¶ 17 below, a notice of appearance such that it is
14 received no later than sixty (60) calendar days after the Notice Date, or as the Court may
15 otherwise direct. Any Class Member who does not enter an appearance will be represented
16 by Class Counsel.
17         17.    Any Class Member who does not request exclusion from the Class may submit
18 a written objection to the proposed Settlement, the proposed Plan of Allocation, and/or
19 Class Counsel’s motion for an award of attorneys’ fees and Litigation Expenses and appear
20 and show cause, if he, she, or it has any cause, why the proposed Settlement, the proposed
21 Plan of Allocation, and/or Class Counsel’s motion for attorneys’ fees and Litigation
22 Expenses should not be approved; provided, however, that no Class Member shall be heard
23 or entitled to contest the approval of the terms and conditions of the proposed Settlement,
24 the proposed Plan of Allocation, and/or the motion for attorneys’ fees and Litigation
25 Expenses unless that person or entity has filed a written objection with the Court and served
26 copies of such objection on Class Counsel and Defendants’ Counsel at the addresses set
27 forth below such that they are received no later than sixty (60) calendar days after the Notice
28 Date.
30                                        9          Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 11 of 75 Page ID
                                     #:18059


 1                  Class Counsel                           Defendants’ Counsel
 2
               Kessler Topaz Meltzer                      Wilson Sonsini Goodrich
 3                 & Check, LLP                                & Rosati, P.C.
                Sharan Nirmul, Esq.                       Ignacio E. Salceda, Esq.
 4            280 King of Prussia Road                      650 Page Mill Road
                 Radnor, PA 19087                        Palo Alto, CA 94304-1050
 5
 6
                                                        O’Melveny & Myers, LLP
 7                                                       Matthew W. Close, Esq.
                                                     400 South Hope Street, 18th Floor
 8                                                        Los Angeles, CA 90071
 9
10         18.    Any objections, filings, and other submissions by an objecting Class Member
11 must: (a) state the name, address, and telephone number of the person or entity objecting
12 and must be signed by the objector; (b) state with specificity the grounds for the Class
13 Member’s objection, including any legal and evidentiary support the Class Member wishes
14 to bring to the Court’s attention and whether the objection applies only to the objector, to a
15 specific subset of the Class, or to the entire Class; and (c) must include documents sufficient
16 to prove membership in the Class, including the number of shares of Snap Common Stock
17 that the objecting Class Member purchased/acquired and/or sold during the Class Period,
18 as well as the dates, number of shares, and prices of each such purchase/acquisition and
19 sale. The objecting Class Member shall provide documentation establishing membership in
20 the Class through copies of brokerage confirmation slips or monthly brokerage account
21 statements, or an authorized statement from the objector’s broker containing the
22 transactional and holding information found in a broker confirmation slip or account
23 statement. Objectors who enter an appearance and desire to present evidence at the
24 Settlement Hearing in support of their objection must include in their written objection or
25 notice of appearance the identity of any witnesses they may call to testify and any exhibits
26 they intend to introduce into evidence at the hearing.
27         19.    Any Class Member who or which does not make his, her, or its objection in
28 the manner provided herein shall be deemed to have waived his, her, or its right to object
30                                        10         Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 12 of 75 Page ID
                                     #:18060


 1 to any aspect of the proposed Settlement, the proposed Plan of Allocation, and Class
 2 Counsel’s motion for an award of attorneys’ fees and Litigation Expenses and shall be
 3 forever barred and foreclosed from objecting to the fairness, reasonableness, or adequacy
 4 of the Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation
 5 Expenses, or from otherwise being heard concerning the Settlement, the Plan of Allocation,
 6 or the requested attorneys’ fees and Litigation Expenses in this or any other proceeding.
 7         20.    Stay and Temporary Injunction—Until otherwise ordered by the Court, the
 8 Court stays all proceedings in the Action other than proceedings necessary to carry out or
 9 enforce the terms and conditions of the Stipulation. Pending final determination of whether
10 the Settlement should be approved, the Court bars and enjoins Class Representatives, and
11 all other members of the Class, from commencing or prosecuting any and all of the Released
12 Plaintiffs’ Claims against each and all of the Released Defendants’ Parties.
13         21.    Notice    and    Administration      Costs—All      reasonable    Notice   and
14 Administration Costs shall be paid from the Settlement Fund in accordance with the terms
15 of the Stipulation without further order of the Court.
16         22.    Settlement Fund—The contents of the Settlement Fund held by the Escrow
17 Agent, The Huntington National Bank, shall be deemed and considered to be in custodia
18 legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time
19 as they shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.
20         23.    Taxes—Class Counsel is authorized and directed to prepare any tax returns
21 and any other tax reporting form for or in respect to the Settlement Fund, to pay from the
22 Settlement Fund any Taxes owed with respect to the Settlement Fund, and to otherwise
23 perform all obligations with respect to Taxes and any reporting or filings in respect thereof
24 without further order of the Court in a manner consistent with the provisions of the
25 Stipulation.
26         24.    Termination of Settlement—If the Settlement is terminated as provided in
27 the Stipulation, the Settlement is not approved, or the Effective Date of the Settlement
28 otherwise fails to occur, this Order shall be vacated, rendered null and void, and be of no
30                                        11         Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 13 of 75 Page ID
                                     #:18061


 1 further force and effect, except as otherwise provided by the Stipulation, and this Order
 2 shall be without prejudice to the rights of Class Representatives, the other Class Members,
 3 and Defendants, and the Parties shall revert to their respective positions in the Action as of
 4 the date immediately prior to the execution of the Term Sheet, as provided in the Stipulation.
 5         25.    Use of This Order—Neither this Order, the Stipulation (whether or not
 6 consummated), including the exhibits thereto and the Plan of Allocation contained therein
 7 (or any other plan of allocation that may be approved by the Court), the negotiations leading
 8 to the execution of the Term Sheet or the Stipulation, nor any proceedings taken pursuant
 9 to or in connection with the Term Sheet, the Stipulation and/or approval of the Settlement
10 (including any arguments proffered in connection therewith):
11                (a) shall be offered against any of the Released Defendants’ Parties as evidence
12 of, or construed as, or deemed to be evidence of any presumption, concession, or admission
13 by any of the Released Defendants’ Parties with respect to the truth of any fact alleged by
14 Class Representatives or the validity of any claim that was or could have been asserted or
15 the deficiency of any defense that has been or could have been asserted in the Action or in
16 any other litigation, or of any liability, negligence, fault, or other wrongdoing of any kind
17 of any of the Released Defendants’ Parties or in any way referred to for any other reason as
18 against any of the Released Defendants’ Parties, in any civil, criminal, or administrative
19 action or proceeding, other than such proceedings as may be necessary to effectuate the
20 provisions of the Stipulation;
21                (b) shall be offered against any of the Released Plaintiffs’ Parties, as evidence
22 of, or construed as, or deemed to be evidence of any presumption, concession, or admission
23 by any of the Released Plaintiffs’ Parties that any of their claims are without merit, that any
24 of the Released Defendants’ Parties had meritorious defenses, or that damages recoverable
25 under the SAC would not have exceeded the Settlement Amount or with respect to any
26 liability, negligence, fault, or wrongdoing of any kind, or in any way referred to for any
27 other reason as against any of the Released Plaintiffs’ Parties, in any civil, criminal, or
28
30                                        12         Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 14 of 75 Page ID
                                     #:18062


 1 administrative action or proceeding, other than such proceedings as may be necessary to
 2 effectuate the provisions of the Stipulation; or
 3               (c) shall be construed against any of the Releasees as an admission, concession,
 4 or presumption that the consideration to be given hereunder represents the amount which
 5 could be or would have been recovered after trial;
 6 provided, however, that if the Stipulation is approved by the Court, the Parties and the
 7 Releasees and their respective counsel may refer to it to effectuate the protections from
 8 liability granted hereunder or otherwise to enforce the terms of the Settlement.
 9         26.   Supporting Papers—Class Counsel shall file and serve the opening papers in
10 support of the proposed Settlement, the Plan of Allocation, and Class Counsel’s motion for
11 an award of attorneys’ fees and Litigation Expenses no later than forty-six (46) calendar
12 days after the Notice Date; and reply papers, if any, shall be filed and served no later than
13 seven (7) calendar days prior to the Settlement Hearing. With respect to Class Counsel’s
14 application for an award of attorneys’ fees and Litigation Expenses, it is in Class Counsel’s
15 sole discretion to submit or not to submit information pertaining to the lodestar and
16 expenses of other Plaintiffs’ Counsel in the Action.
17         27.   The Court retains jurisdiction to consider all further applications arising out of
18 or connected with the proposed Settlement.
19
                      27th
20 SO ORDERED this _________             April
                             day of __________________, 2020.
21
22
23                                             ______
                                                 The Honorable Stephen V. Wilson
24                                                 United States District Judge
25
26
27
28
30                                        13         Case No. 2:17-cv-03679-SVW-AGR
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
31                                     NOTICE
17-cv-03679-SVW-AGR   THIS POSTCARD PROVIDES           ONLY LIMITED
                                                Document                 INFORMATION
                                                                       375       FiledABOUT  THE SETTLEMENTS.
                                                                                         04/27/20            Page 15 of 75 P
                                  Please visit www.SnapSecuritiesLitigation.com for more information.
                                                                 #:18063
     The parties in the actions (i) In re Snap Inc. Sec. Litig., No. 2:17-cv-03679-SVW-AGR (C.D. Cal. or “Federal Court”) and (ii) Snap,
      Inc. Securities Cases, No. JCCP 4960 (Cal. Super. Ct., L.A. Cty. or “State Court”) (together, the “Actions”) have reached proposed
      settlements (the “Settlements”) of claims against Snap Inc. (“Snap”), certain Snap executives and directors, and the underwriters for
      Snap’s Initial Public Offering (“IPO”) (collectively, “Defendants”). If approved, the Settlements will resolve lawsuits in which plaintiffs
      alleged that certain Defendants made materially false and misleading statements and omissions about Snap’s business. Defendants
      deny any liability or wrongdoing. You received this Postcard Notice because you, or an investment account for which you serve as a
      custodian, may have purchased or otherwise acquired Snap Class A common stock (“Snap Common Stock”) between March 2, 2017
      and August 10, 2017, inclusive, and were damaged thereby. Please review the detailed Notices described below for additional
      information about the Settlements.
          Pursuant to the Settlements, Snap will pay or cause to be paid $154,687,500 in cash in the Federal Court action (“Federal
      Settlement”) and $32,812,500 in cash in the State Court action (“State Settlement”). These amounts, plus accrued interest, after
      deduction of Court-awarded attorneys’ fees and expenses, notice and administration costs, and taxes, will be allocated among
      Class Members who submit valid claims, in exchange for the settlement of the Actions and the release of all claims asserted in the Actions
      and related claims. For additional information and related settlement procedures, please review the detailed Notices for both the
      Federal and State Settlements available at www.SnapSecuritiesLitigation.com. If you are a Class Member, your pro rata share of
      the settlement proceeds will depend on the number of valid claims submitted, and the number, size, and timing of your transactions
      in Snap Common Stock. If all Class Members elect to participate in the Settlements, the estimated average recovery per eligible share
      of Snap Common Stock will be approximately $0.55 from the Federal Settlement and $0.51 from the State Settlement before deduction of
      Court-approved fees and expenses. Your share of the settlement proceeds will be determined by the Plans of Allocation set forth in the
      Notices, or other plans ordered by the Courts.
          To qualify for a payment, you must submit a valid Claim Form. The Claim Form can be found and submitted on the website,
      or you can request that one be mailed to you. Claim Forms must be postmarked (if mailed), or submitted online, by _______,
      2020. If you do not want to be legally bound by any releases, judgments, or orders in the respective Action(s), you must exclude
      yourself from the Federal and/or State Class(es) by _______, 2020. If you exclude yourself, you may be able to sue Defendants about
      the claims being resolved in the respective Action(s), but you cannot get money from the Settlement(s). If you want to object to any aspect of
      the Settlements, you must file and serve an objection by _______, 2020. The detailed Notices provide instructions on how to submit a Claim
      Form, exclude yourself from the Class(es), or object, and you must comply with all of the instructions in the Notices.
          The Federal Court will hold a hearing on _________, 2020 at __:__ _.m. and the State Court will hold a separate hearing on
      _________, 2020 at __:__ _.m. to consider, among other things, whether to approve the respective Settlements. In advance of the
      hearings, the lawyers representing the Classes will move for awards of attorneys’ fees and expenses (equating to a cost of approximately
      $0.15 per eligible share from the Federal Settlement and $0.18 per eligible share from the State Settlement). You may attend the
      hearings and ask to be heard by the Courts, but you do not have to. The Settlements will not become effective until both the Federal
      and State Settlements receive final approval from their respective Courts, and both become final. For more information, call 1-855-
      958-0630, email info@SnapSecuritiesLitigation.com, or visit www.SnapSecuritiesLitigation.com.
17-cv-03679-SVW-AGR
   Snap Securities Litigation Document 375 Filed 04/27/20 Page 16 of 75 P
   Claims Administrator            #:18064
   P.O. Box 98111
   Seattle, WA 98111

   COURT-ORDERED LEGAL NOTICE
   In re Snap Inc. Securities Litigation
   No. 2:17-cv-03679-SVW-AGR (C.D. Cal.)

   Snap, Inc. Securities Cases
   No. JCCP 4960 (Cal. Super. Ct, L.A. Cty.)

   Your legal rights may be affected by these securities
   class actions. You may be eligible for a cash payment
   from the settlements. Please read this notice carefully.

   For more information, please visit
   www.SnapSecuritiesLitigation.com;
   email info@SnapSecuritiesLitigation.com;
   or call 1-855-958-0630
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 17 of 75 Page ID
                                #:18065
                                                                          EXHIBIT 2

                        UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION

IN RE SNAP INC. SECURITIES                        Case No. 2:17-cv-03679-SVW-AGR
LITIGATION
                                                  CLASS ACTION




       NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
     SETTLEMENT OF FEDERAL CASE; (II) MOTION FOR AN AWARD OF
          ATTORNEYS’ FEES AND LITIGATION EXPENSES; AND
                      (III) SETTLEMENT HEARING

     A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

 NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may
 be affected by the above-captioned securities class action (“Action,” “Federal
 Action,” or “Federal Case”) pending in the United States District Court for the
 Central District of California (“Court”) if, between March 2, 2017 and August 10,
 2017, inclusive (“Class Period”), you purchased or otherwise acquired Snap Inc.
 (“Snap”) Class A common stock (“Snap Common Stock”), and were damaged
 thereby.1

 NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Class
 Representatives, Smilka Melgoza, as trustee of the Smilka Melgoza Trust U/A DTD
 04/08/2014, Rediet Tilahun, Tony Ray Nelson, Rickey E. Butler, Alan L. Dukes,
 Donald R. Allen, and Shawn B. Dandridge (collectively, “Class Representatives” or
 “Federal Plaintiffs”), on behalf of themselves and the Court-certified Class (as
 defined in ¶ 30 below), have reached a proposed settlement of the Action with

 1
       All capitalized terms used in this Notice that are not otherwise defined herein
 shall have the meanings ascribed to them in the Stipulation and Agreement of
 Settlement dated March 20, 2020 (“Stipulation”), which is available at
 www.SnapSecuritiesLitigation.com.
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 18 of 75 Page ID
                                #:18066


 Defendants for a payment of $154,687,500 in cash that, if approved, will resolve all
 claims in the Action (“Settlement” or “Federal Settlement”).2 The terms and
 provisions of the Settlement are contained in the Stipulation.

 Please Note: The actions coordinated before the Superior Court of Los Angeles
 County as Snap, Inc. Securities Cases, No. JCCP 4960 (“State Cases” or “State
 Action”) are being settled concurrently with this Action for a payment of
 $32,812,500 in cash (“State Settlement”). Members of the Class may also be eligible
 to receive proceeds from the State Settlement. See ¶¶ 49, 60 below. Information
 regarding the State Settlement can be found at www.SnapSecuritiesLitigation.com.
 The Federal Settlement described in this Notice will not become effective until
 the State Settlement also has received final approval from the State Court, and
 both settlements have become Final.

 PLEASE READ THIS NOTICE CAREFULLY. This Notice explains
 important rights you may have, including the possible receipt of cash from the
 Settlement. If you are a member of the Class, your legal rights will be affected
 whether or not you act.

 If you have questions about this Notice, the proposed Settlement, or your
 eligibility to participate in the Settlement, please DO NOT contact the Court,
 the Clerk’s Office, Defendants, or Defendants’ Counsel. All questions should be
 directed to the Claims Administrator or Class Counsel (see ¶ 79 below).

     Additional information about the Settlement is available on the website
                      www.SnapSecuritiesLitigation.com.

        1.    Description of the Action and the Class: This Notice relates to a
 proposed Settlement of claims in a pending securities class action brought by Snap
 investors alleging, among other things, that Defendants violated the federal
 securities laws by making false and misleading statements and omissions about
 Snap’s business. A more detailed description of the Action is set forth in ¶¶ 11-29

 2
       Defendants are: (i) Snap, Evan Spiegel, Robert Murphy, Andrew Vollero,
 Imran Khan, Joanna Coles, A.G. Lafley, Mitchell Lasky, Michael Lynton, Stanley
 Meresman, Scott D. Miller, and Christopher Young (collectively, the “Snap
 Defendants”); and (ii) Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, J.P.
 Morgan Securities LLC, Deutsche Bank Securities Inc., Barclays Capital Inc., Credit
 Suisse Securities (USA) LLC, and Allen & Company LLC (collectively, the
 “Underwriter Defendants” and, together with the Snap Defendants, “Defendants”).

                                          2
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 19 of 75 Page ID
                                #:18067


 below. The Settlement, if approved by the Court, will settle the claims of the Class,
 as defined in ¶ 30 below.

         2.     Statement of the Class’s Recovery: Subject to Court approval, Class
 Representatives, on behalf of themselves and the Class, have agreed to settle the
 Action in exchange for a payment of $154,687,500 in cash (“Settlement Amount”)
 to be deposited into an escrow account. The Net Settlement Fund (i.e., the Settlement
 Amount plus any and all interest earned thereon (“Settlement Fund” or “Federal
 Settlement Fund”) less: (i) any Taxes; (ii) any Notice and Administration Costs;
 (iii) any Litigation Expenses awarded by the Court; (iv) any attorneys’ fees awarded
 by the Court; and (v) any other costs or fees approved by the Court) will be
 distributed in accordance with a plan of allocation approved by the Court, which will
 determine how the Net Settlement Fund shall be allocated among members of the
 Class. The proposed plan of allocation (“Plan of Allocation”) is attached hereto as
 Appendix A.

        3.    Estimate of Average Amount of Recovery Per Share: Based on
 Class Representatives’ damages consultant’s estimate of the number of shares of
 Snap Common Stock purchased or otherwise acquired during the Class Period that
 may have been affected by the conduct alleged in the Action, and assuming that all
 Class Members elect to participate in the Settlement, the estimated average recovery
 (before the deduction of any Court-approved fees, expenses, and costs as described
 herein) per eligible share of Snap Common Stock is approximately $0.55. Class
 Members should note, however, that the foregoing average recovery per eligible
 share is only an estimate. Some Class Members may recover more or less than this
 estimated amount depending on, among other factors: (i) when and the price at
 which they purchased/acquired shares of Snap Common Stock; (ii) whether they
 purchased shares of Snap Common Stock in Snap’s Initial Public Offering (“IPO”)
 on or about March 2, 2017 (which would make them potentially eligible to receive
 additional proceeds from the State Settlement), or on the open market; (iii) whether
 they sold their shares of Snap Common Stock and, if so, when; (iv) the total number
 and value of valid Claims submitted to participate in the Settlement; (v) the amount
 of Notice and Administration Costs; and (vi) the amount of attorneys’ fees and
 Litigation Expenses awarded by the Court. Distributions to Class Members will be
 made based on the Plan of Allocation attached hereto as Appendix A or such other
 plan of allocation as may be ordered by the Court.

       4.    Average Amount of Damages Per Share: The Parties do not agree on
 the average amount of damages per share of Snap Common Stock that would be
 recoverable if Class Representatives were to prevail in the Action. Among other

                                          3
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 20 of 75 Page ID
                                #:18068


 things, Defendants do not agree with the assertion that they violated the federal
 securities laws or that any damages were suffered by any members of the Class as a
 result of their conduct.

        5.     Attorneys’ Fees and Expenses Sought: Class Counsel has not
 received any payment of attorneys’ fees for its representation of the Class in the
 Action, and has advanced the funds to pay expenses incurred to prosecute this Action
 with the expectation that if it was successful in recovering money for the Class, it
 would receive fees and be reimbursed for its expenses from the Settlement Fund, as
 is customary in this type of litigation. Class Counsel, Kessler Topaz Meltzer &
 Check, LLP, on behalf of Plaintiffs’ Counsel, will apply to the Court for an award
 of attorneys’ fees in an amount not to exceed 25% of the Settlement Fund. In
 addition, Class Counsel will apply for Litigation Expenses incurred by Plaintiffs’
 Counsel in connection with the institution, prosecution, and resolution of the claims
 against Defendants, in an amount not to exceed $3.25 million, plus interest, which
 amount may include a request for reimbursement of the reasonable costs and
 expenses incurred by Class Representatives directly related to their representation
 of the Class in accordance with 15 U.S.C. §78u-4(a)(4), in an aggregate amount not
 to exceed $275,000. Any fees and expenses awarded by the Court will be paid from
 the Settlement Fund. Class Members are not personally liable for any such fees or
 expenses. The estimated average cost per eligible share of Snap Common Stock, if
 the Court approves Class Counsel’s fee and expense application, is approximately
 $0.15 per share. Please note that this amount is only an estimate.

        6.     Identification of Attorneys’ Representatives: Class Representatives
 and the Class are represented by Sharan Nirmul, Esq. of Kessler Topaz Meltzer &
 Check, LLP, 280 King of Prussia Road, Radnor, PA 19087, 1-610-667-7706,
 info@ktmc.com, www.ktmc.com. Further information regarding the Action, the
 Settlement, and this Notice may be obtained by contacting the Claims Administrator
 at: Snap Securities Litigation, c/o JND Legal Administration, P.O. Box 91314,
 Seattle, WA 98111; 1-855-958-0630; info@SnapSecuritiesLitigation.com; or by
 visiting the website www.SnapSecuritiesLitigation.com.

        7.     Reasons for the Settlement: Class Representatives’ principal reason
 for entering into the Settlement is the immediate cash benefit for the Class without
 the risk or the delays and costs inherent in further litigation. Here, had the Settlement
 not been reached, the Parties were on a path to proceed to a jury trial on March 24,
 2020. The benefit of the Settlement must be considered against the risks that the trial
 could have been postponed, pre-trial motion practice could have reduced or
 eliminated possible recovery by the Class, or a smaller recovery – or no recovery at

                                            4
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 21 of 75 Page ID
                                #:18069


 all – could be achieved after trial, or after the likely and lengthy appeals that would
 have followed a trial, including individual reliance challenges that necessarily would
 have followed any trial victory by the Class. Defendants deny all allegations of
 wrongdoing or liability whatsoever, and have agreed to enter into the Settlement
 solely to eliminate the uncertainty, burden, and expense of further litigation.

      YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
 SUBMIT A CLAIM                  This is the only way to be eligible to receive a
 FORM POSTMARKED                 payment from the Settlement Fund. If you are a Class
 (IF MAILED), OR                 Member, you will be bound by the Settlement as
 ONLINE, NO LATER                approved by the Court and you will give up any
 THAN __________, 2020.          Released Plaintiffs’ Claims (defined in ¶ 41 below)
                                 that you have against Defendants and the other
                                 Released Defendants’ Parties (defined in ¶ 42
                                 below), so it is in your interest to submit a Claim
                                 Form. If you submit a Claim, your Claim will be
                                 processed in accordance with the plans of
                                 allocation for both the Federal Settlement and the
                                 State Settlement. See ¶ 60 below.




                                           5
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 22 of 75 Page ID
                                #:18070



 EXCLUDE YOURSELF          Get no payment. If you exclude yourself from the
 FROM THE CLASS BY         Class, you will not be eligible to receive any payment
 SUBMITTING A              from the Federal Settlement Fund. This is the only
 WRITTEN REQUEST           option that may allow you to ever be part of any other
 FOR EXCLUSION SO          lawsuit against Defendants concerning the claims
 THAT IT IS RECEIVED       that were, or could have been, asserted in this Action.
 NO LATER THAN             It is also the only way for Class Members to remove
 __________, 2020.         themselves from the Class. If you are considering
                           excluding yourself from the Class, please note that
                           there is a risk that Defendants will claim or a
                           Court may determine that certain claims asserted
                           against Defendants are no longer timely and are
                           time-barred.
                           Please Note: Excluding yourself from the Class in
                           the Federal Action does not automatically exclude
                           you from the class in the State Action. If you would
                           like to exclude yourself from the State Class, you
                           must do so in accordance with the instructions set
                           forth in the notice for the State Settlement available
                           at www.SnapSecuritiesLitigation.com.
 OBJECT TO THE              If you do not like the proposed Settlement, the
 SETTLEMENT BY              proposed Plan of Allocation, and/or the requested
 SUBMITTING A               attorneys’ fees and Litigation Expenses, you may
 WRITTEN OBJECTION          object by writing to the Court and explaining why
 SO THAT IT IS              you do not like them. In order to object, you must be
 RECEIVED NO LATER          a member of the Class and you may not exclude
 THAN __________, 2020.     yourself from the Class.
 GO TO A HEARING ON         If you have filed a written objection and wish to
 __________, 2020 AT        appear at the hearing, you must also file a notice of
 __:__ __.M., AND FILE      intention to appear by __________, 2020, which
 A NOTICE OF                allows you to speak in Court, at the discretion of the
 INTENTION TO               Court, about the fairness of the Settlement, the Plan
 APPEAR SO THAT IT          of Allocation, and/or the request for attorneys’ fees
 IS RECEIVED NO             and Litigation Expenses. If you submit a written
 LATER THAN                 objection, you may (but you do not have to) attend
 __________, 2020.          the hearing.




                                      6
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 23 of 75 Page ID
                                #:18071



 DO NOTHING.                  If you are a member of the Class and you do not
                              submit a valid Claim Form, you will not be eligible
                              to receive any payment from the Settlement Fund.
                              You will, however, remain a member of the Class,
                              which means that you give up your right to sue about
                              the claims that are resolved by the Settlement and
                              you will be bound by any judgments or orders
                              entered by the Court in the Action.

 These rights and options – and the deadlines to exercise them – are further
 explained in this Notice. Please Note: The date and time of the Settlement
 Hearing – currently scheduled for __________, 2020 at __:__ _.m. – is subject
 to change without further notice to the Class. It is also within the Court’s
 discretion to hold the hearing in person or telephonically. If you plan to attend
 the hearing, you should check the website www.SnapSecuritiesLitigation.com
 or with Class Counsel as set forth above to confirm that no change to the date
 and/or time of the hearing has been made.

                      WHAT THIS NOTICE CONTAINS

 What Is The Purpose Of This Notice?                                 Page __
 What Is This Action About?                                          Page __
 How Do I Know If I Am Affected By The Settlement?
   Who Is Included In The Class?                                     Page __
 What Are Class Representatives’ Reasons For The Settlement?         Page __
 What Might Happen If There Were No Settlement?                      Page __
 How Are Class Members Affected By The Action
   And The Settlement?                                               Page __
 How Do I Participate In The Settlement? What Do I Need To Do?       Page __
 How Much Will My Payment Be?                                        Page __
 What Payment Are The Attorneys For The Class Seeking?
   How Will The Lawyers Be Paid?                                     Page __
 What If I Do Not Want To Be A Member Of The Class?
   How Do I Exclude Myself?                                          Page __
 When And Where Will The Court Decide Whether To Approve The
   Settlement? Do I Have To Come To The Hearing? May I Speak
   At The Hearing If I Don’t Like The Settlement?                    Page __
 What If I Bought Shares Of Snap Common Stock On
   Someone Else’s Behalf?                                            Page __

                                        7
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 24 of 75 Page ID
                                #:18072


 Can I See The Court File? Whom Should I Contact If I Have
    Questions?                                                           Page __
 Proposed Plan of Allocation of Net Settlement Fund Among
    Authorized Claimants                                                 Appendix A

                 WHAT IS THE PURPOSE OF THIS NOTICE?

        8.    The Court has directed the issuance of this Notice to inform potential
 Class Members about the proposed Settlement and their options in connection
 therewith before the Court rules on the proposed Settlement. Additionally, Class
 Members have the right to understand how this class action lawsuit may generally
 affect their legal rights. If the Court approves the Settlement and the Plan of
 Allocation (or some other plan of allocation), the Claims Administrator selected by
 Class Representatives and approved by the Court will make payments pursuant to
 the Settlement after any objections and appeals are resolved.

       9.     The purpose of this Notice is to inform potential Class Members of the
 existence of this case, that it is a class action, how you (if you are a Class Member)
 might be affected, and how to exclude yourself from the Class if you wish to do so.
 This Notice also informs potential Class Members of the terms of the proposed
 Settlement, and of the hearing to be held by the Court to consider the fairness,
 reasonableness, and adequacy of the Settlement, the proposed Plan of Allocation,
 and the motion by Class Counsel for an award of attorneys’ fees and Litigation
 Expenses (“Settlement Hearing”). See ¶ 70 below for details about the Settlement
 Hearing, including the date and location of the hearing.

        10. The issuance of this Notice is not an expression of any opinion by the
 Court concerning the merits of any claim in the Action, and the Court still has to
 decide whether to approve the Settlement. If the Court approves the Settlement and
 a plan of allocation, then payments to Authorized Claimants will be made after any
 appeals are resolved and after the completion of all claims processing. Please be
 patient, as this process can take some time.

                       WHAT IS THIS ACTION ABOUT?

        11. This is a securities class action against Defendants for alleged
 violations of the federal securities laws during the Class Period. Class
 Representatives alleged that Defendants made certain materially false and


                                           8
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 25 of 75 Page ID
                                #:18073


 misleading statements, or omitted to disclose certain information they were required
 to disclose regarding: (i) Snap’s characterizations and explanations for the slowing
 growth in daily active users (“DAUs”) it experienced in the months leading up to
 Snap’s IPO, and (ii) Snap’s characterizations about the quality of its DAUs,
 particularly as to whether Snap used “growth hacking” techniques to boost its DAU
 growth. Defendants deny the allegations of wrongdoing asserted in the Action, and
 deny any liability whatsoever to any member of the Class. Specifically, Defendants
 deny each and all of the claims alleged by Class Representatives, including any
 liability arising out of any of the conduct, statements, acts, or omissions alleged in
 the Action. Defendants also deny the claim that the Class suffered damages, or was
 otherwise harmed by the conduct alleged in the Action. Additionally, Defendants
 maintain that they have meritorious defenses to all claims alleged. Defendants have
 asserted, and continue to assert, that Snap’s IPO Registration Statement, subsequent
 filings with the U.S. Securities and Exchange Commission during the Class Period,
 and Defendants’ statements to investors, potential investors, and market participants
 contained no material misstatements or omissions. Defendants have asserted, and
 continue to assert, that at all times they acted in good faith and in a manner that was
 diligent and reasonably believed to be in accordance with all applicable rules,
 regulations, and laws.

        12. The Action commenced on May 16, 2017, with the filing of a putative
 securities class action complaint in the Court against Snap and certain of Snap’s
 officers and directors, asserting violations of Sections 10(b) and 20(a) of the
 Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b) and 78t(a) (“Exchange Act”),
 and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, as well as Sections
 11 and 15 of the Securities Act of 1933, 15 U.S.C. §§ 77k and 77(o) (“Securities
 Act”).

        13. Pursuant to the Private Securities Litigation Reform Act of 1995, 15
 U.S.C. § 78u-4, as amended (“PSLRA”), notice to the public was issued setting forth
 the deadline by which putative Class Members could move the Court to be appointed
 to act as lead plaintiffs. By Order dated September 18, 2017, the Court appointed a
 lead plaintiff (“Initial Lead Plaintiff”) and appointed Kessler Topaz Meltzer & Check,
 LLP (“Kessler Topaz”) as lead counsel and Rosman & Germain LLP as liaison
 counsel. On November 1, 2017, the Initial Lead Plaintiff filed the Consolidated
 Amended Class Action Complaint for Violation of the Federal Securities Laws
 (“Amended Complaint”). The Amended Complaint added additional defendants,
 including certain Snap directors (“Director Defendants”) and the principal
 underwriters of Snap’s IPO (i.e., the Underwriter Defendants).



                                           9
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 26 of 75 Page ID
                                #:18074


        14. Defendants moved to dismiss the Amended Complaint on December 1,
 2017, and the parties fully briefed Defendants’ motions. By Order dated June 7,
 2018, the Court denied the motions to dismiss in full (“June 2018 MTD Ruling”).
 On June 18, 2018, all defendants except for the Underwriter Defendants moved to
 certify for interlocutory appeal, under 28 U.S.C. § 1292(b), the June 2018 MTD
 Ruling (“Motion for Interlocutory Appeal”). On June 21, 2018, the Underwriter
 Defendants answered the Amended Complaint, and on June 28, 2018, the
 Underwriter Defendants filed a notice of joinder in the Motion for Interlocutory
 Appeal. On June 29, 2018, the Snap Defendants answered the Amended Complaint.

      15. The parties fully briefed the Motion for Interlocutory Appeal. On
 August 8, 2018, the Court denied the Motion for Interlocutory Appeal.

       16. During this same time, discovery in the Action commenced. From June
 2018 through December 2019, the Parties engaged in extensive fact and expert
 discovery, including: (i) the production of 1,972,314 pages of documents by
 Defendants and third parties and 5,786 pages of documents by Class
 Representatives; (ii) 32 fact and expert depositions; (iii) the exchange of opening
 and rebuttal reports for a total of five merits experts; and (iv) litigation of
 approximately five discovery-related motions. The Parties also served and
 responded to interrogatories, requests for admission, exchanged numerous letters,
 and held numerous conferences concerning discovery issues.

       17. On August 30, 2018, the Initial Lead Plaintiff, by and through Kessler
 Topaz, filed a motion for class certification, including appointment as class
 representative. This motion was fully briefed.

       18. On September 12 and 18, 2018, the parties filed stipulations to
 voluntarily dismiss without prejudice from the Action the Director Defendants and
 the Underwriter Defendants.

        19. On September 28, 2018, the Initial Lead Plaintiff informed the Court
 that he intended to withdraw as lead plaintiff and sought to substitute other
 individuals as lead plaintiffs. Defendants opposed the substitution and the motion to
 certify the Class, and instead asked the Court to reopen the lead plaintiff appointment
 process.

       20. By Order entered on January 10, 2019, the Court denied without
 prejudice the motion to certify the Class and reopened the lead plaintiff appointment
 process. Following the submission of multiple motions for lead plaintiff appointment


                                           10
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 27 of 75 Page ID
                                #:18075


 and related briefing, the Court, on April 1, 2019, appointed Smilka Melgoza, as
 trustee of the Smilka Melgoza Trust U/A DTD 04/08/2014, Rediet Tilahun, Tony
 Ray Nelson, Rickey E. Butler, and Alan L. Dukes as lead plaintiffs (“Lead
 Plaintiffs”), and reappointed Kessler Topaz as lead counsel.

        21. Pursuant to a joint stipulation, Lead Plaintiffs and additional named
 plaintiffs Donald R. Allen and Shawn B. Dandridge (together, the current Federal
 Plaintiffs) filed the Second Consolidated Amended Class Action Complaint for
 Violation of the Federal Securities Laws (“SAC”) on May 29, 2019. The SAC
 reflected, among other things, the addition of Federal Plaintiffs and the voluntary
 dismissal without prejudice of the Director Defendants and the Underwriter
 Defendants named in the Amended Complaint. The SAC, like the Amended
 Complaint, asserted claims arising under Sections 11 and 15 of the Securities Act
 (15 U.S.C. §§ 77k, 77l(a)(2), and 77o), Sections 10(b) and 20(a) of the Exchange
 Act (15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder by the
 SEC (17 C.F.R. § 240.10b-5). Also like the Amended Complaint, the SAC named
 Snap, Evan Spiegel, Robert Murphy, Andrew Vollero, and Imran Khan as
 defendants (the “SAC Defendants”). The SAC Defendants did not move to dismiss
 the SAC and the Parties deemed the prior Answer to the Amended Complaint the
 answer to the SAC.

        22. On June 7, 2019, Federal Plaintiffs filed a renewed motion for class
 certification (“Class Certification Motion”). On June 24, 2019 and July 8, 2019, two
 motions for leave to intervene to oppose, in part, the Class Certification Motion were
 filed by plaintiffs in the State Action (“State Plaintiffs”). These motions were fully
 briefed. On July 12, 2019, the SAC Defendants filed their opposition to the Class
 Certification Motion, and on July 26, 2019, Lead Plaintiffs filed a reply in further
 support of their motion. On October 10, 2019, the Court requested from both Lead
 Plaintiffs and the SAC Defendants, as well as the State Plaintiffs, additional briefing
 narrowly focused on class certification. On October 21, 2019, Federal Plaintiffs,
 State Plaintiffs, and the SAC Defendants filed their respective responses.

        23. On September 18, 2019, the State Plaintiffs and the Snap Defendants
 participated in a formal mediation before former United States District Court Judge
 Layn R. Phillips (“Judge Phillips”). That mediation was unsuccessful. Thereafter,
 while Federal Plaintiffs’ Class Certification Motion was pending, the Federal
 Plaintiffs, the State Plaintiffs, and the Snap Defendants participated in a formal
 mediation before Judge Phillips. That mediation was also unsuccessful.




                                           11
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 28 of 75 Page ID
                                #:18076


       24. On November 20, 2019, the Court granted the Class Certification
 Motion (“Class Certification Order”). The Class Certification Order certified the
 Class consisting of all persons and entities who purchased or otherwise acquired
 Snap Common Stock between March 2, 2017 and August 10, 2017, inclusive, and
 were damaged thereby. Thereafter, the Federal Plaintiffs filed an unopposed motion
 to approve the form and manner of notice to the Class (“Class Notice Motion”). The
 Court granted the Class Notice Motion on December 23, 2019.3

        25. On December 3, 2019, the SAC Defendants filed a petition with the
 Ninth Circuit Court of Appeals for permission to appeal certain portions of the Class
 Certification Order related to the Securities Act claims at issue. The petition did not
 seek permission to appeal any of the Class Certification Order’s findings as to the
 Exchange Act claims.

       26. On December 19, 2019, the SAC Defendants filed motions for
 summary judgment, asserting that there was no triable issue of material fact and that
 the SAC Defendants were entitled to judgment as a matter of law.

        27. While the SAC Defendants’ Ninth Circuit Petition and summary
 judgment motions were pending, and with a trial in the Action scheduled to
 commence on March 24, 2020, the Federal Plaintiffs, the State Plaintiffs, and the
 Snap Defendants participated in another formal mediation with Judge Phillips on
 January 15, 2020. Following a full-day mediation session and subsequent
 discussions, the Parties, on January 17, 2020, accepted a mediator’s recommendation
 to resolve the Action, along with the State Action, for a total of $187.5 million in
 cash. This amount was allocated between the Federal Action and the State Action
 through negotiations with the mediator. The Parties memorialized their agreement
 in principle to settle both this Action and the State Action in a term sheet executed
 on January 24, 2020.

        28. On March 20, 2020, the Parties entered into the Stipulation, which sets
 forth the specific terms and conditions of the Settlement. The Stipulation can be
 viewed at www.SnapSecuritiesLitigation.com.



 3
        Pursuant to the Court’s Order, Class Notice was to begin no later than January
 17, 2020; however due to the Parties’ agreement in principle to resolve the Action,
 the Court vacated all deadlines, including with respect to Class Notice, to allow the
 Parties to prepare final settlement documentation.

                                           12
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 29 of 75 Page ID
                                #:18077


       29. On _________ __, 2020, the Court preliminarily approved the
 Settlement, authorized notice to be provided to potential Class Members, and
 scheduled the Settlement Hearing to consider whether to grant final approval to the
 Settlement.

           HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
                     WHO IS INCLUDED IN THE CLASS?

       30. If you are a member of the Class you are subject to the Settlement,
 unless you timely request to be excluded from the Class. The Class certified by the
 Court on November 20, 2019 consists of:

       All persons and entities who purchased or otherwise acquired Snap
       Common Stock between March 2, 2017 and August 10, 2017,
       inclusive, and were damaged.4

 Excluded from the Class are Defendants; the officers and directors of Defendants;
 members of Defendants’ families and their legal representatives, heirs, successors,
 and assigns; and any entity in which Defendants have or had a controlling interest.5
 Also excluded from the Class are any persons and entities who or which submit a
 request for exclusion from the Class that is accepted by the Court. See “What If I Do
 Not Want To Be A Member Of The Class? How Do I Exclude Myself,” on page __
 below.

 PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT
 YOU ARE A CLASS MEMBER OR THAT YOU WILL BE ENTITLED TO
 RECEIVE PROCEEDS FROM THE SETTLEMENT.

 IF YOU WISH TO BE ELIGIBLE TO PARTICIPATE IN THE
 DISTRIBUTION OF PROCEEDS FROM THE SETTLEMENT, YOU ARE
 REQUIRED TO SUBMIT A CLAIM FORM AND THE REQUIRED
 SUPPORTING DOCUMENTATION POSTMARKED (IF MAILED), OR
 ONLINE, NO LATER THAN ______________, 2020. YOU CAN OBTAIN A

 4
       Included within the Class are all persons and entities who purchased shares of
 Snap Common Stock pursuant or traceable to Snap’s IPO on or about March 2, 2017
 and/or on the open market.
 5
       Controlling interest shall be defined as having a majority ownership interest
 or ownership of the majority of voting stock of the entity.


                                          13
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 30 of 75 Page ID
                                #:18078


 CLAIM FORM AT WWW.SNAPSECURITIESLITIGATION.COM OR BY
 CALLING 1-855-958-0630.
 PLEASE NOTE: BY SUBMITTING A CLAIM FORM, YOU WILL BE
 POTENTIALLY ELIGIBLE TO RECEIVE A PAYMENT FROM BOTH
 THIS SETTLEMENT AND THE STATE SETTLEMENT. By submitting a
 Claim Form, your claim will be processed in accordance with the plans of allocation
 for both settlements. The proposed Plan of Allocation for this Settlement is set forth
 in Appendix A hereto. You can review the proposed plan of allocation for the State
 Settlement at www.SnapSecuitiesLitigation.com.

      WHAT ARE CLASS REPRESENTATIVES’ REASONS FOR THE
                       SETTLEMENT?

        31. The Settlement is the result of hard-fought litigation and extensive,
 arm’s-length negotiations by the Parties and was reached just two months before a
 trial of the Action was set to commence. Class Representatives believe that the
 claims asserted against Defendants have merit; however, they recognized the
 substantial risks they faced in successfully trying these claims against the SAC
 Defendants and obtaining a favorable verdict for the Class at trial and through the
 likely appeals that would follow.

        32. In particular, Class Representatives recognized that Defendants had
 significant defenses to their claims. Throughout the Action, Defendants asserted that
 the statements at issue were not false at the time they were made. Moreover,
 Defendants argued that they did, in fact, disclose the material information that Class
 Representatives alleged Defendants concealed from the market. Regarding scienter,
 Defendants contended that they did not act with the required knowledge or reckless
 disregard, that they acted diligently and in good faith at all times, and that Class
 Representatives would be unable to establish that Defendants did not legitimately
 believe the truth of their statements. Class Representatives also faced challenges
 with respect to establishing that the decline in the price of Snap Common Stock was
 attributable to the alleged false statements sustained by the Court, and thus the actual
 damages a jury might award. Specifically, and among other arguments, Defendants
 argued that the price declines in Snap Common Stock on the alleged corrective
 disclosure dates were unrelated to the purported misrepresentations or omissions
 alleged by Class Representatives, as well as that the “truth” regarding Defendants’
 alleged misrepresentations or omissions was revealed prior to the end of the Class
 Period. In addition, in their petition to the Ninth Circuit for interlocutory review of


                                           14
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 31 of 75 Page ID
                                #:18079


 the Court’s Class Certification Order, the SAC Defendants argued, among other
 things, that the Federal Plaintiffs’ Section 11 claims were time-barred and that the
 Federal Plaintiffs’ Section 11 damages methodology was invalid. Had the jury
 accepted any of these arguments or viewed the facts in favor of the SAC Defendants
 in whole or in part, or if the Ninth Circuit in subsequent proceedings accepted these
 arguments or theories, Class Representatives’ ability to obtain a recovery for the
 Class could have been reduced or eliminated. Further, even if completely or partly
 successful at trial, Class Representatives would still have to prevail on the appeals
 that would likely follow. Thus, there were significant risks attendant to the continued
 prosecution of the Action, including the risk of zero recovery.

        33. In light of these risks, the amount of the Settlement, and the immediacy
 of recovery to the Class, Class Representatives and Class Counsel believe that the
 proposed Settlement is fair, reasonable, and adequate, and in the best interests of the
 Class. Class Representatives and Class Counsel believe that the Settlement provides
 a favorable result for the Class, namely $154,687,500 in cash (less the various
 deductions described in this Notice), as compared to the risk that the claims in the
 Action would produce a smaller, or no recovery after trial, and appeals, possibly
 years in the future.

       34. Defendants have denied the claims asserted against them in the Action
 and deny having engaged in any wrongdoing or violation of law of any kind
 whatsoever. Defendants have agreed to the Settlement to eliminate the burden and
 expense of continued litigation, and the Settlement may not be construed as an
 admission of any wrongdoing by Defendants in this or any other action or
 proceeding.

      WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

         35. If there were no Settlement and Class Representatives failed to establish
 any essential legal or factual element of their claims against the SAC Defendants at
 trial, neither Class Representatives nor the other members of the Class would recover
 anything from Defendants. Also, if the SAC Defendants were successful in proving
 any of their defenses at trial, or succeeded on appeal, the Class could recover
 substantially less than the amount provided by the Settlement, or nothing at all.




                                           15
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 32 of 75 Page ID
                                #:18080



                   HOW ARE CLASS MEMBERS AFFECTED
                  BY THE ACTION AND THE SETTLEMENT?

        36. As a Class Member, you are represented by Class Representatives and
 Class Counsel, unless you exercise your right to enter an appearance through counsel
 of your own choice and at your own expense. You are not required to retain your
 own counsel, but if you choose to do so, such counsel must file a notice of
 appearance on your behalf and must serve copies of his or her appearance on the
 attorneys listed in the section entitled, “When And Where Will The Court Decide
 Whether To Approve The Settlement?,” on page __ below.

        37. If you are a Class Member and do not wish to remain a Class Member,
 you must exclude yourself from the Class by following the instructions in the section
 entitled, “What If I Do Not Want To Be A Member Of The Class? How Do I Exclude
 Myself?,” on page __ below.

        38. If you are a Class Member and you wish to object to the Settlement, the
 Plan of Allocation, and/or Class Counsel’s application for attorneys’ fees and
 Litigation Expenses, and if you do not exclude yourself from the Class, you may
 present your objections by following the instructions in the section entitled, “When
 And Where Will The Court Decide Whether To Approve The Settlement?,” on page
 __ below.

        39. If you are a Class Member and you do not exclude yourself from the
 Class, you will be bound by any orders issued by the Court. If the Settlement is
 approved, the Court will enter a judgment (“Judgment”). The Judgment will dismiss
 with prejudice the claims against Defendants and will provide that, upon the
 Effective Date of the Settlement, Class Representatives and each of the other Class
 Members, on behalf of themselves, and their respective heirs, executors,
 administrators, predecessors, successors, and assigns in their capacities as such, shall
 be deemed to have, and by operation of law and of the Judgment shall have, fully,
 finally, and forever compromised, settled, released, resolved, relinquished, waived,
 and discharged each and every Released Plaintiffs’ Claim (as defined in ¶ 41 below)
 against the Released Defendants’ Parties (as defined in ¶ 42 below), and shall forever
 be barred, enjoined, and estopped from prosecuting any or all of the Released
 Plaintiffs’ Claims against any of the Released Defendants’ Parties.

       40. “Plaintiffs’ Claims” means all claims, demands, rights, and causes of
 action, or liabilities of every nature and description, whether arising under federal,


                                           16
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 33 of 75 Page ID
                                #:18081


 state, local, common, statutory, administrative, or foreign law, or any other law, rule,
 or regulation, at law or in equity, whether fixed or contingent, whether foreseen or
 unforeseen, whether accrued or unaccrued, whether liquidated or unliquidated,
 whether matured or unmatured, whether direct, representative, class, or individual
 in nature that (a) Class Representatives or any other Class Member: (i) asserted in
 the State Cases and/or the Federal Case or (ii) could have asserted in any court or
 forum that arise out of or are based upon any of the allegations, transactions, facts,
 matters or occurrences, representations, or omissions set forth in the State Cases
 and/or the Federal Case; and (b) relate in any way to the purchase or other acquisition
 of Snap Common Stock during the Class Period.

         41. “Released Plaintiffs’ Claims” means Plaintiffs’ Claims (as defined in
 ¶ 40 above), whether they are known claims or Unknown Claims (as defined below).
 Released Plaintiffs’ Claims shall not include (i) any claims relating to the
 enforcement of the Federal Settlement or the State Settlement; or (ii) any claims of
 any person or entity who or which submits a request for exclusion from the Class
 that is accepted by the Court.

         42. “Released Defendants’ Parties” means (i) each Defendant and all
 underwriters of Snap’s IPO (including those not among the Underwriter
 Defendants6); (ii) each of their respective immediate family members (for
 individuals) and each of their direct or indirect parent entities, subsidiaries, related
 entities, and affiliates, any trust of which any individual Defendant is the settler or
 which is for the benefit of any Defendant and/or member(s) of his or her family; and
 (iii) for any of the entities listed in parts (i) or (ii), their respective past and present
 general partners, limited partners, principals, shareholders, joint venturers,
 members, officers, directors, managers, managing directors, supervisors, employees,
 contractors, consultants, auditors, accountants, financial advisors, professional
 advisors, investment bankers, representatives, insurers, trustees, trustors, agents,
 attorneys, professionals, predecessors, successors, assigns, heirs, executors,
 administrators, and any controlling person thereof, in their capacities as such, and
 any entity in which a Defendant has a controlling interest.
 6
        Those additional underwriters are BTIG, LLC, C.L. King & Associates, Inc.,
 Citigroup Global Markets Inc., Connaught (UK) Limited, Cowen and Company,
 LLC, Evercore Group, LLC, Jefferies LLC, JMP Securities LLC, LionTree Advisors
 LLC, Luma Securities LLC, Mischler Financial Group, Inc., Oppenheimer & Co.
 Inc., RBC Capital Markets, LLC, Samuel A. Ramirez & Co., Inc., Stifel Financial
 Corp., SunTrust Robinson Humphrey, Inc., The Williams Capital Group, L.P., UBS
 Securities LLC, and William Blair & Company, LLC.


                                             17
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 34 of 75 Page ID
                                #:18082




        43. The Judgment will also provide that, upon the Effective Date of the
 Settlement, Defendants, on behalf of themselves, and their respective heirs,
 executors, administrators, predecessors, successors, and assigns in their capacities
 as such, shall be deemed to have, and by operation of law and of the Judgment shall
 have, fully, finally, and forever compromised, settled, released, resolved,
 relinquished, waived, and discharged each and every Released Defendants’ Claim
 (as defined in ¶ 45 below) against the Released Plaintiffs’ Parties (as defined in ¶ 46
 below), and shall forever be barred and enjoined from prosecuting any or all of the
 Released Defendants’ Claims against any of the Released Plaintiffs’ Parties.

        44. “Defendants’ Claims” means all claims and causes of action of every
 nature and description, whether arising under federal, state, local, common,
 statutory, administrative, or foreign law, or any other law, rule, or regulation, at law
 or in equity, whether fixed or contingent, whether foreseen or unforeseen, whether
 accrued or unaccrued, whether liquidated or unliquidated, whether matured or
 unmatured, whether direct, representative, class, or individual in nature that arise out
 of or relate in any way to the institution, prosecution, or settlement of the Plaintiffs’
 Claims against Defendants.

       45. “Released Defendants’ Claims” means Defendants’ Claims (as defined
 in ¶ 44 above), whether they are known claims or Unknown Claims (as defined
 below). Released Defendants’ Claims shall not include any claims relating to the
 enforcement of the Federal Settlement or the State Settlement.

        46. “Released Plaintiffs’ Parties” means (i) Federal Plaintiffs, State
 Plaintiffs, and the members of the Federal and State Classes, and (ii) each of their
 respective family members, and their respective general partners, limited partners,
 principals, shareholders, joint venturers, members, officers, directors, managers,
 managing directors, supervisors, employees, contractors, consultants, auditors,
 accountants, financial advisors, professional advisors, investment bankers,
 representatives, insurers, trustees, trustors, agents, attorneys, professionals,
 predecessors, successors, assigns, heirs, executors, administrators, and any
 controlling person thereof, in their capacities as such.

       47. “Unknown Claims” means any and all Plaintiffs’ Claims of every
 nature and description against the Released Defendants’ Parties that any Class
 Representative or Class Member does not know or suspect to exist in his, her, or its
 favor at the time of their release of Plaintiffs’ Claims, and any and all Defendants’
 Claims of every nature and description against the Released Plaintiffs’ Parties that


                                            18
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 35 of 75 Page ID
                                #:18083


 any Defendant does not know or suspect to exist in his, her, or its favor at the time
 of their release of the Defendants’ Claims, and including, without limitation, those
 that, if known by such Class Representative, Class Member or Defendant, might
 have affected his, her, or its decision(s) with respect to the Settlement or the releases,
 including his, her, or its decision(s) to object or not to object to the Settlement. With
 respect to any and all Released Claims, the Parties stipulate and agree that, upon the
 Effective Date of the Settlement, Class Representatives, and Defendants shall
 expressly waive, and each of the Class Members shall be deemed to have, and by
 operation of the Judgment, or the Alternative Judgment, if applicable, shall have,
 expressly waived, the provisions, rights, and benefits conferred by any law of any
 state or territory of the United States, or principle of common law or foreign law,
 which is similar, comparable, or equivalent to California Civil Code §1542, which
 provides:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
       THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
       SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
       EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
       HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
       SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 The Class Representatives, any other Class Member, and Defendants, may hereafter
 discover facts in addition to or different from those that he, she, or it now knows or
 believes to be true with respect to the subject matter of Plaintiffs’ Claims or
 Defendants’ Claims, but they stipulate and agree that, upon the Effective Date of the
 Settlement, Class Representatives, any other Class Member, and Defendants shall
 expressly waive and by operation of the Judgment, or Alternative Judgment, if
 applicable, shall have, fully, finally, and forever settled and released, any and all
 Plaintiffs’ Claims or Defendants’ Claims, known or unknown, suspected or
 unsuspected, contingent or non-contingent, whether or not concealed or hidden, that
 now exist, or heretofore have existed, upon any theory of law or equity now existing
 or coming into existence in the future, including, but not limited to, conduct that is
 negligent, intentional, with or without malice, or a breach of fiduciary duty, law or
 rule, without regard to the subsequent discovery or existence of such different or
 additional facts. The Parties acknowledge, and each of the Class Members shall be
 deemed by operation of law to have acknowledged, that the foregoing waiver was
 separately bargained for and a key element of the Settlement.




                                            19
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 36 of 75 Page ID
                                #:18084



             HOW DO I PARTICIPATE IN THE SETTLEMENT?
                      WHAT DO I NEED TO DO?

        48. To be eligible for a payment from the proceeds of the Settlement, you
 must be a member of the Class and you must timely complete and return the Claim
 Form with adequate supporting documentation postmarked (if mailed), or submitted
 online at www.SnapSecuritiesLitigation.com, no later than _____________, 2020.
 You can obtain a copy of the Claim Form on the website for the Settlement,
 www.SnapSecuritiesLitigation.com, or you may request that a Claim Form be
 mailed to you by calling the Claims Administrator toll free at 1-855-958-0630, or by
 emailing the Claims Administrator at info@SnapSecuritiesLitigation.com. Please
 retain all records of your ownership of and transactions in Snap Common
 Stock, as they may be needed to document your Claim. If you request exclusion
 from the Class or do not submit a timely and valid Claim Form, you will not be
 eligible to share in the Net Settlement Fund.

       49. Please Note: There is one Claim Form for both this Settlement and
 the State Settlement. Accordingly, if you submit a Claim Form, your claim will
 be processed in connection with both settlements. Please do not submit two
 Claim Forms.

                    HOW MUCH WILL MY PAYMENT BE?

      50. At this time, it is not possible to make any determination as to how
 much any individual Class Member may receive from the Settlement.

       51. Pursuant to the Settlement, Snap shall pay or cause to be paid
 $154,687,500 in cash. The Settlement Amount will be deposited into an escrow
 account. The Settlement Amount, plus any interest earned thereon, is referred to as
 the “Settlement Fund.” If the Settlement is approved by the Court and the Effective
 Date occurs, the Net Settlement Fund will be distributed to Class Members who
 submit valid Claim Forms, in accordance with the proposed Plan of Allocation or
 such other plan of allocation as the Court may approve.

       52. The Net Settlement Fund will not be distributed unless and until the
 Court has approved the Settlement and a plan of allocation and that decision is
 affirmed on appeal (if any) and/or the time for any petition for rehearing, appeal, or
 review, whether by certiorari or otherwise, has expired. In addition, this Settlement


                                          20
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 37 of 75 Page ID
                                #:18085


 will not become effective until the State Settlement also has received final
 approval from the State Court, and the State Settlement has also become Final.

        53. Neither Defendants nor any other person or entity that paid any portion
 of the Settlement Amount on their behalf are entitled to get back any portion of the
 Settlement Fund once the Court’s order or judgment approving the Settlement
 becomes Final and the Effective Date has occurred. Defendants and the other
 Released Defendants’ Parties shall not have any liability, obligation, or
 responsibility for the administration of the Settlement, the disbursement of the Net
 Settlement Fund, or the Plan of Allocation.

       54. Unless the Court otherwise orders, any Class Member who fails to
 submit a Claim Form postmarked (if mailed), or online, on or before
 _____________, 2020 shall be fully and forever barred from receiving payments
 pursuant to the Settlement, but will in all other respects remain a Class Member and
 be subject to the provisions of the Stipulation, including the terms of any Judgment
 entered and the Releases given. This means that each Class Member releases the
 Released Plaintiffs’ Claims (as defined in ¶ 41 above) against the Released
 Defendants’ Parties (as defined in ¶ 42 above) and will be enjoined and prohibited
 from prosecuting any of the Released Plaintiffs’ Claims against any of the Released
 Defendants’ Parties whether or not such Class Member submits a Claim Form.

       55. Participants in and beneficiaries of any employee retirement and/or
 benefit plan (“Employee Plan”) should NOT include any information relating to
 shares of Snap Common Stock purchased/acquired through an Employee Plan in any
 Claim Form they submit in this Action. They should include ONLY those eligible
 shares of Snap Common Stock purchased/acquired during the Class Period outside
 of an Employee Plan. Claims based on any Employee Plan(s)’
 purchases/acquisitions of eligible Snap Common Stock during the Class Period may
 be made by the Employee Plan(s)’ trustees.

       56. The Court has reserved jurisdiction to allow, disallow, or adjust on
 equitable grounds the Claim of any Class Member.

       57. Each Claimant shall be deemed to have submitted to the jurisdiction of
 the Court with respect to his, her, or its Claim Form.

       58. Only Class Members or persons authorized to submit a Claim on their
 behalf will be eligible to share in the distribution of the Net Settlement Fund. Persons
 and entities who are excluded from the Class by definition or who exclude


                                           21
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 38 of 75 Page ID
                                #:18086


 themselves from the Class pursuant to an exclusion request will not be eligible to
 receive a distribution from the Net Settlement Fund and should not submit a Claim
 Form.

       59. Appendix A to this Notice sets forth the Plan of Allocation for
 allocating the Net Settlement Fund among Authorized Claimants, as proposed
 by Class Representatives. At the Settlement Hearing, Class Counsel will request
 the Court approve the Plan of Allocation. The Court may modify the Plan of
 Allocation, or approve a different plan of allocation, without further notice to
 the Class.

        60. As noted above, if you submit a Claim Form, your claim will be
 processed in connection with both this Settlement and the State Settlement. If, in
 addition to meeting the requirements for payment pursuant to the Plan of Allocation
 set forth in Appendix A hereto (or other Court-approved plan of allocation), you also
 meet the requirements for payment pursuant to the State Settlement, you will be
 eligible to receive proceeds from both settlements.

        WHAT PAYMENT ARE THE ATTORNEYS FOR THE CLASS
           SEEKING? HOW WILL THE LAWYERS BE PAID?

        61. Class Counsel, on behalf of all Plaintiffs’ Counsel, will apply to the
 Court for an award of attorneys’ fees and Litigation Expenses. Class Counsel’s
 motion for attorneys’ fees will not exceed 25% of the Settlement Fund and its motion
 for Litigation Expenses will not exceed $3.25 million in expenses incurred in
 connection with the prosecution and resolution of this Action, plus interest. Class
 Counsel’s motion for attorneys’ fees and Litigation Expenses, which may include a
 request for reimbursement of the reasonable costs and expenses incurred by Class
 Representatives directly related to their representation of the Class in accordance
 with 15 U.S.C. § 78u-4(a)(4), in an aggregate amount not to exceed $275,000, will
 be filed by ________, 2020, and the Court will consider Class Counsel’s motion at
 the Settlement Hearing. A copy of Class Counsel’s motion for fees and Litigation
 Expenses will be available for review at www.SnapSecuritiesLitigation.com once it
 is filed. Any award of attorneys’ fees and Litigation Expenses, including any
 reimbursement of costs and expenses to Class Representatives, will be paid from the
 Settlement Fund prior to allocation and payment to Authorized Claimants. Class
 Members are not personally liable for any such attorneys’ fees or expenses.




                                          22
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 39 of 75 Page ID
                                #:18087



     WHAT IF I DO NOT WANT TO BE A MEMBER OF THE CLASS?
                  HOW DO I EXCLUDE MYSELF?

        62. Each Class Member will be bound by all determinations and judgments
 in this lawsuit, whether favorable or unfavorable, unless such person or entity mails
 or delivers a written request for exclusion addressed to: Snap Securities Litigation,
 EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91314, Seattle, WA
 98111. The request for exclusion must be received no later than __________ __,
 2020. You will not be able to exclude yourself from the Class after that date.

        63. Each request for exclusion must: (i) state the name, address, and
 telephone number of the person or entity requesting exclusion, and in the case of
 entities, the name and telephone number of the appropriate contact person; (ii) state
 that such person or entity “requests exclusion from the Federal Class in In re Snap
 Inc. Securities Litigation, Case No. 2:17-cv-03679-SVW-AGR”; (iii) state the
 number of shares of Snap Common Stock that the person or entity requesting
 exclusion purchased/acquired and/or sold during the Class Period (i.e., the period of
 time between March 2, 2017 and August 10, 2017, inclusive), as well as the dates,
 number of shares of Snap Common Stock, and prices of each such
 purchase/acquisition and/or sale; and (iv) be signed by the person or entity
 requesting exclusion or an authorized representative.

       64. A request for exclusion shall not be valid and effective unless it
 provides all the information called for in ¶ 63 and is received within the time stated
 above, or is otherwise accepted by the Court.

        65. If you do not want to be part of the Class, you must follow these
 instructions for exclusion even if you have pending, or later file, another lawsuit,
 arbitration, or other proceeding relating to any Released Plaintiff Claim against any
 of the Released Defendants’ Parties. Excluding yourself from the Class is the only
 option that allows you to be part of any other current or future lawsuit against
 Defendants or any of the other Released Defendants’ Parties concerning the
 Released Plaintiffs’ Claims. Please note, however, if you decide to exclude yourself
 from the Class, you may be time-barred from asserting certain of the claims covered
 by the Action by a statute of repose. In addition, Defendants and the other Released
 Defendants’ Parties will have the right to assert any and all defenses they may have
 to any claims that you may seek to assert.

       66. If you ask to be excluded from the Class, you will not be eligible to
 receive any payment from the Net Settlement Fund.

                                          23
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 40 of 75 Page ID
                                #:18088




       67. Snap has the right to terminate the Settlement if valid requests for
 exclusion are received from persons and entities entitled to be members of the Class
 in an amount that exceeds an amount agreed to by Class Representatives and
 Defendants.

       68. Excluding yourself from the Class in this Action does not
 automatically exclude you from the class in the State Action. If you would like
 to exclude yourself from the State Class, you must do so in accordance with the
 instructions set forth in the notice for the State Settlement available at
 www.SnapSecuritiesLitigation.com.

    WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO
    APPROVE THE SETTLEMENT? DO I HAVE TO COME TO THE
   HEARING? MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE
                       SETTLEMENT?

        69. Class Members do not need to attend the Settlement Hearing. The
 Court will consider any submission made in accordance with the provisions
 below even if a Class Member does not attend the hearing. Please Note: The date
 and time of the Settlement Hearing may change without further written notice to the
 Class. It is also within the Court’s discretion whether to hold the hearing in person or
 telephonically. If you plan on attending the hearing, please check the website,
 www.SnapSecuritiesLitigation.com, or contact Class Counsel to confirm that the date
 and/or time of the hearing has not changed.

       70. The Settlement Hearing will be held on _________, 2020 at __:__
 _.m., before the Honorable Stephen V. Wilson at the First Street Courthouse, 350
 W. 1st Street, Courtroom 10A, 10th Floor, Los Angeles, CA 90012. The Court
 reserves the right to approve the Settlement, the Plan of Allocation, Class Counsel’s
 motion for an award of attorneys’ fees and Litigation Expenses, and/or any other
 matter related to the Settlement at or after the Settlement Hearing without further
 notice to the members of the Class.

        71. Any Class Member may object to the Settlement, the Plan of
 Allocation, and/or Class Counsel’s motion for an award of attorneys’ fees and
 Litigation Expenses. Objections must be in writing. You must file any written
 objection, together with copies of all other papers and briefs supporting the
 objection, with the Clerk’s Office at the United States District Court for the Central


                                           24
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 41 of 75 Page ID
                                #:18089


 District of California at the address set forth below, as well as serve copies on Class
 Counsel and Defendants’ Counsel at the addresses set forth below on or before
 ________, 2020.

       Clerk’s Office                 Class Counsel             Defendants’ Counsel
  United States District Court       Sharan Nirmul, Esq.      Counsel for Snap Defendants
  Central District of California    Kessler Topaz Meltzer       Ignacio E. Salceda, Esq.
    First Street Courthouse             & Check, LLP            Wilson Sonsini Goodrich
       350 W. 1st Street           280 King of Prussia Road             & Rosati
    Los Angeles, CA 90012             Radnor, PA 19087            650 Page Mill Road
                                                                  Palo Alto, CA 94304

                                                                Counsel for Underwriter
                                                                     Defendants
                                                                Matthew W. Close, Esq.
                                                               O’Melveny & Myers, LLP
                                                                 400 South Hope Street
                                                                      18th Floor
                                                                Los Angeles, CA 90071


        72. Any objection, filings, and other submissions by the objecting Class
 Member must: (a) state the name, address, and telephone number of the person or
 entity objecting and must be signed by the objector; (b) state with specificity the
 grounds for the Class Member’s objection, including any legal and evidentiary
 support the Class Member wishes to bring to the Court’s attention and whether the
 objection applies only to the objector, to a specific subset of the Class, or to the entire
 Class; and (c) include documents sufficient to prove membership in the Class,
 including the number of shares of Snap Common Stock that the objecting Class
 Member purchased/acquired and/or sold during the Class Period, as well as the dates,
 number of shares, and prices of each such purchase/acquisition and sale. The
 objecting Class Member shall provide documentation establishing membership in
 the Class through copies of brokerage confirmation slips or monthly brokerage
 account statements, or an authorized statement from the objector’s broker containing
 the transactional and holding information found in a broker confirmation slip or
 account statement.

        73. You may not object to the Settlement, Plan of Allocation, and/or
 Class Counsel’s motion for an award of attorneys’ fees and Litigation Expenses
 if you exclude yourself from the Class or if you are not a member of the Class.



                                               25
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 42 of 75 Page ID
                                #:18090


        74. You may submit an objection without having to appear at the
 Settlement Hearing. You may not, however, appear at the Settlement Hearing to
 present your objection unless (1) you first submit a written objection in accordance
 with the procedures described above, (2) you first submit your notice of appearance
 in accordance with the procedures described below, or (3) the Court orders
 otherwise.

        75. If you wish to be heard orally at the hearing in opposition to the
 approval of the Settlement, the Plan of Allocation, and/or Class Counsel’s motion
 for an award of attorneys’ fees and Litigation Expenses, and if you timely submit a
 written objection as described above, you must also file a notice of appearance with
 the Clerk’s Office and serve it on Class Counsel and Defendants’ Counsel at the
 addresses set forth in ¶ 71 above so that it is received on or before __________,
 2020. Persons who intend to object and desire to present evidence at the Settlement
 Hearing must include in their written objection or notice of appearance the identity
 of any witnesses they may call to testify and exhibits they intend to introduce into
 evidence at the hearing. Such persons may be heard orally at the discretion of the
 Court.

        76. You are not required to hire an attorney to represent you in making
 written objections or in appearing at the Settlement Hearing. However, if you decide
 to hire an attorney, it will be at your own expense, and that attorney must file a notice
 of appearance with the Court and serve it on Class Counsel and Defendants’ Counsel
 at the addresses set forth in ¶ 71 above so that the notice is received on or before
 ____________, 2020.

       77. Unless the Court orders otherwise, any Class Member who does not
 object in the manner described above will be deemed to have waived any
 objection and shall be forever foreclosed from making any objection to the
 proposed Settlement, the proposed Plan of Allocation, and/or Class Counsel’s
 motion for an award of attorneys’ fees and Litigation Expenses. Class Members
 do not need to appear at the Settlement Hearing or take any other action to
 indicate their approval.

         WHAT IF I BOUGHT SHARES OF SNAP COMMON STOCK
                    ON SOMEONE ELSE’S BEHALF?

      78. If you purchased or otherwise acquired Snap Common Stock between
 March 2, 2017 and August 10, 2017, inclusive, for the beneficial interest of a person


                                            26
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 43 of 75 Page ID
                                #:18091


 or entity other than yourself, you must either (i) within seven (7) calendar days of
 receipt of this Notice, request from the Claims Administrator sufficient copies of the
 Postcard Notice to forward to all such beneficial owners and within seven (7)
 calendar days of receipt of those Postcard Notices forward them to all such beneficial
 owners; or (ii) within seven (7) calendar days of receipt of this Notice, provide a list
 of the names, mailing addresses, and, if available, email addresses, of all such
 beneficial owners to the Claims Administrator at: Snap Securities Litigation, c/o
 JND Legal Administration, P.O. Box 91314, Seattle, WA 98111. If you choose the
 second option, the Claims Administrator will send a copy of the Postcard Notice to
 the beneficial owners. Upon full compliance with these directions, such nominees
 may seek reimbursement of their reasonable expenses actually incurred in
 complying with these directions by providing the Claims Administrator with proper
 documentation supporting the expenses for which reimbursement is sought. Such
 properly documented expenses incurred by nominees in compliance with these
 directions shall be paid from the Settlement Fund, with any disputes as to the
 reasonableness or documentation of expenses incurred subject to review by the
 Court. Copies of this Notice and the Claim Form may be obtained from the website,
 www.SnapSecuritiesLitigation.com, or from Class Counsel’s website,
 www.ktmc.com, by calling the Claims Administrator toll free at 1-855-958-0630, or
 by emailing the Claims Administrator at info@SnapSecuritiesLitigation.com.

    CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I
                      HAVE QUESTIONS?

        79. This Notice contains only a summary of the terms of the Settlement.
 For the terms and conditions of the Settlement, please see the Stipulation available
 at www.SnapSecuritiesLitigation.com. More detailed information about the matters
 involved in this Action can be obtained by accessing the Court docket in this case,
 for a fee, through the Court’s Public Access to Court Electronic Records (PACER)
 system at https://ecf.cacd.uscourts.gov, or by visiting, during regular office hours,
 the Office of the Clerk, United States District Court for the Central District of
 California, First Street Courthouse, 350 W. 1st Street, Courtroom 10A, 10th Floor,
 Los Angeles, CA 90012. Additionally, copies of any related orders entered by the
 Court and certain other filings in this Action will be posted on the website,
 www.SnapSecuritiesLitigation.com.

   All inquiries concerning this Notice and the Claim Form should be directed to:

                               Snap Securities Litigation


                                           27
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 44 of 75 Page ID
                                #:18092


                           c/o JND Legal Administration
                                  P.O. Box 91314
                                 Seattle, WA 98111
                                  1-855-958-0630
                      info@SnapSecuritiesLitigation.com
                      www.SnapSecuritiesLitigation.com

                                      and/or

                               Sharan Nirmul, Esq.
                              Kessler Topaz Meltzer
                                  & Check, LLP
                             280 King of Prussia Road
                                Radnor, PA 19087
                                 1-610-667-7706
                                 info@ktmc.com
                                 www.ktmc.com



    PLEASE DO NOT CALL OR WRITE THE COURT, THE CLERK’S
       OFFICE, DEFENDANTS, OR DEFENDANTS’ COUNSEL
                  REGARDING THIS NOTICE.


 Dated: __________, 2020                         By Order of the Court
                                                 United States District Court
                                                 Central District of California




                                       28
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 45 of 75 Page ID
                                #:18093


                                    APPENDIX A

               Proposed Plan of Allocation of Net Settlement Fund
                         Among Authorized Claimants

       The Plan of Allocation set forth herein is the plan that is being proposed to the
 Court for approval by Class Representatives after consultation with their damages
 expert. The Court may approve the Plan of Allocation with or without modification,
 or approve another plan of allocation, without further notice to the Class. Any Orders
 regarding a modification of the Plan of Allocation will be posted on the website
 www.SnapSecuritiesLitigation.com. Defendants have had, and will have, no
 involvement or responsibility for the terms or application of the Plan of Allocation.

        The objective of the Plan of Allocation is to equitably distribute the Net
 Settlement Fund among those Class Members who purportedly suffered economic
 losses as a result of the alleged violations of the federal securities laws set forth in
 the Second Consolidated Amended Class Action Complaint for Violation of the
 Federal Securities Laws filed in the Action on May 29, 2019. The calculations made
 pursuant to the Plan of Allocation are not intended to be estimates of, nor indicative
 of, the amounts that Class Members might have been able to recover after a trial.
 Nor are the calculations pursuant to the Plan of Allocation intended to be estimates
 of the amounts that will be paid to Authorized Claimants pursuant to the Settlement.
 The computations under the Plan of Allocation are only a method to weigh the claims
 of Authorized Claimants against one another for the purposes of making pro rata
 allocations of the Net Settlement Fund. These calculations have not in any way been
 agreed to or conceded by Defendants.

       In developing the Plan of Allocation, Class Representatives’ damages expert
 calculated the estimated amount of alleged artificial inflation in the per-share price
 of Snap Common Stock that was allegedly proximately caused by Defendants’
 alleged materially false and misleading statements and omissions during the Class
 Period. In calculating the estimated alleged artificial inflation allegedly caused by
 those alleged misrepresentations and omissions, Class Representatives’ damages
 expert considered price changes in Snap Common Stock in reaction to certain public
 disclosures allegedly revealing the truth concerning Defendants’ alleged
 misrepresentations and omissions, adjusting for price changes on those days that
 were attributable to market or industry forces. The estimated artificial inflation in
 Snap Common Stock for each day of the Class Period is provided in Table 1 below.




                                           29
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 46 of 75 Page ID
                                #:18094


        In order to have recoverable damages under the Exchange Act, the disclosure
 of the allegedly misrepresented information must be the cause of the decline in the
 price of the security. Accordingly, to have a “Recognized Loss Amount” pursuant
 to the Plan of Allocation, Snap Common Stock must have been purchased or
 otherwise acquired during the Class Period (i.e., between March 2, 2017 through
 August 10, 2017, inclusive) and held through at least one of the alleged corrective
 disclosures that removed alleged artificial inflation related to that information. Class
 Representatives’ damages expert has identified five dates on which alleged
 corrective disclosures removed alleged artificial inflation from the price of Snap
 Common Stock: May 11, 2017; June 7, 2017; June 8, 2017; July 11, 2017; and
 August 11, 2017.

        PLEASE NOTE: All purchases of Snap Common Stock during the Class
 Period are potentially eligible for compensation based on claims asserted under
 Section 10(b) of the Exchange Act. In addition, purchases of Snap Common Stock
 pursuant to Snap’s IPO on or about March 2, 2017 are potentially eligible for
 additional compensation because additional claims were asserted on behalf of the
 purchasers of those shares against certain Defendants under Sections 11 and 15 of
 the Securities Act. Accordingly, for Claimants who purchased Snap Common
 Stock pursuant to Snap’s IPO, a potential loss will be calculated for such shares
 both: (i) pursuant to the Plan of Allocation set forth below based on claims
 asserted under the Exchange Act; as well as (ii) pursuant to the plan of
 allocation being proposed for the State Settlement (“State Settlement Plan of
 Allocation”) based on a statutory measure of damages for claims asserted under
 the Securities Act. The State Settlement Plan of Allocation is contained in the
 notice     for   the     State    Settlement    available    on    the    website
 www.SnapSecuritiesLitigation.com. If a Claimant has a loss pursuant to the
 State Settlement Plan of Allocation, the Claimant will be eligible for
 compensation from the State Settlement in additional to compensation from
 this Settlement (i.e., the Federal Settlement).

   CALCULATION OF SECTION 10(b) RECOGNIZED LOSS AMOUNTS

       1.    For purposes of determining whether a Claimant has a “Recognized
 Claim,” purchases, acquisitions, and sales of Snap Common Stock will first be
 matched on a First In, First Out (“FIFO”) basis as set forth in ¶6 below.

       2.     A “Recognized Loss Amount” will be calculated as set forth below for
 each share of Snap Common Stock purchased or otherwise acquired from March 2,
 2017 through August 10, 2017, inclusive, that is listed in the Claim Form and for

                                           30
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 47 of 75 Page ID
                                #:18095


 which adequate documentation is provided. The sum of a Claimant’s Recognized
 Loss Amounts will be the Claimant’s “Recognized Claim.”

        3.    For each share of Snap Common Stock purchased or otherwise acquired
 from March 2, 2017 through August 10, 2017, inclusive, and sold after the opening
 of trading on May 11, 2017 through the close of trading or November 8, 2017,7 an
 “Out of Pocket Loss” will be calculated. Out of Pocket Loss is defined as the per-
 share purchase/acquisition price (excluding all fees, taxes, and commissions) minus
 the per-share sale price (excluding all fees, taxes, and commissions). To the extent
 that the calculation of an Out of Pocket Loss results in a negative number, that
 number shall be set to zero.

       4.    A Claimant’s Recognized Loss Amount per share of Snap Common
 Stock purchased or otherwise acquired during the Class Period will be calculated as
 follows:

       A.    For each share of Snap Common Stock purchased or otherwise acquired
             during the Class Period and subsequently sold prior to the opening of
             trading on May 11, 2017, the Recognized Loss Amount is $0.

       B.    For each share of Snap Common Stock purchased or otherwise acquired
             during the Class Period and subsequently sold after the opening of
             trading on May 11, 2017 and prior to the close of trading on August 10,
             2017, the Recognized Loss Amount shall be the lesser of:


 7
        November 8, 2017 represents the last day of the 90-day period subsequent to
 the end of the Class Period, i.e., subsequent to August 10, 2017 (the “90-Day Look-
 Back Period”). The PSLRA imposes a statutory limitation on recoverable damages
 using the 90-Day Look-Back Period. This limitation is incorporated into the
 calculation of a Class Member’s Recognized Loss Amount. Specifically, a Class
 Member’s Recognized Loss Amount cannot exceed the difference between the
 purchase price paid for the Snap Common Stock and the average price of Snap
 Common Stock during the 90-Day Look-Back Period if the share was held through
 November 8, 2017, the end of this period. Losses on Snap Common Stock
 purchased/acquired during the period from March 2, 2017 through August 10, 2017
 and sold during the 90-Day Look-Back Period cannot exceed the difference between
 the purchase price paid for the Snap Common Stock and the average price of Snap
 Common Stock during the portion of the 90-Day Look-Back Period elapsed as of
 the date of sale (the “90-Day Look-Back Value”), as set forth in Table 2 below.

                                         31
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 48 of 75 Page ID
                                #:18096


            (i)     the dollar amount of alleged artificial inflation applicable to
                    each such share on the date of purchase/acquisition as set
                    forth in Table 1 below minus the dollar amount of alleged
                    artificial inflation applicable to each such share on the date
                    of sale as set forth in Table 1 below; or

            (ii)    the Out of Pocket Loss.

      C.    For each share of Snap Common Stock purchased or otherwise acquired
            during the Class Period and subsequently sold after the close of trading
            on August 10, 2017 and prior to the close of trading on November 8,
            2017 (i.e., the last day of the 90-Day Look-Back Period), the
            Recognized Loss Amount shall be the least of:

            (i)     the dollar amount of alleged artificial inflation applicable to
                    each such share on the date of purchase/acquisition as set
                    forth in Table 1 below;

            (ii)    the purchase/acquisition price of each such share (excluding
                    all fees, taxes, and commissions) minus the 90-Day Look-
                    Back Value on the date of sale as set forth in Table 2 below;
                    or

            (iii)   the Out of Pocket Loss.

      D.    For each share of Snap Common Stock purchased or otherwise acquired
            during the Class Period and still held as of the close of trading on
            November 8, 2017 (i.e., the last day of the 90-Day Look-Back Period),
            the Recognized Loss Amount shall be the lesser of:

            (i)     the dollar amount of alleged artificial inflation applicable to
                    each such share on the date of purchase/acquisition as set
                    forth in Table 1 below; or

            (ii)    the purchase/acquisition price of each such share (excluding
                    all fees, taxes, and commissions) minus $14.64 (i.e., the
                    average closing price of Snap Common Stock during the 90-
                    Day Look-Back Period from August 11, 2017 through
                    November 8, 2017, inclusive, as shown on the last line in
                    Table 2 below).

                                          32
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 49 of 75 Page ID
                                #:18097




                           ADDITIONAL PROVISIONS
      5.    The Net Settlement Fund will be allocated among all Authorized
 Claimants whose Distribution Amount (defined in ¶10 below) is $10.00 or greater.

        6.     FIFO Matching: If a Class Member has more than one
 purchase/acquisition or sale of Snap Common Stock during the Class Period, all
 purchases/acquisitions and sales shall be matched on a FIFO basis. Class Period
 sales will be matched first against any holdings at the beginning of the Class Period,
 and then against purchases/acquisitions in chronological order, beginning with the
 earliest purchase/acquisition made during the Class Period.

        7.    Purchase/Sale Dates: Purchases/acquisitions and sales of Snap
 Common Stock shall be deemed to have occurred on the “contract” or “trade” date
 as opposed to the “settlement” or “payment” date. The receipt or grant by gift,
 inheritance or operation of law of Snap Common Stock during the Class Period, shall
 not be deemed a purchase, acquisition or sale of these shares of Snap Common Stock
 for the calculation of an Authorized Claimant’s Recognized Claim, nor shall the
 receipt or grant be deemed an assignment of any claim relating to the
 purchase/acquisition of such shares of Snap Common Stock unless (i) the donor or
 decedent purchased or otherwise acquired such shares of Snap Common Stock
 during the Class Period; (ii) no Claim Form was submitted by or on behalf of the
 donor, on behalf of the decedent, or by anyone else with respect to such shares of
 Snap Common Stock; and (iii) it is specifically so provided in the instrument of gift
 or assignment.

        8.     Short Sales: The date of covering a “short sale” is deemed to be the
 date of purchase or acquisition of the Snap Common Stock. The date of a “short
 sale” is deemed to be the date of sale of Snap Common Stock. In accordance with
 the Plan of Allocation, however, the Recognized Loss Amount on “short sales” is
 zero. In the event that a Claimant has an opening short position in Snap Common
 Stock, the earliest purchases or acquisitions during the Class Period shall be matched
 against such opening short position and not be entitled to a recovery until that short
 position is fully covered.

        9.    Common Stock Purchased/Sold Through the Exercise of Options:
 Snap Common Stock (i.e., Snap Class A common stock) is the only security eligible
 for recovery under the Plan of Allocation. Option contracts to purchase or sell Snap
 Common Stock are not securities eligible to participate in the Settlement. With


                                          33
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 50 of 75 Page ID
                                #:18098


 respect to Snap Common Stock purchased or sold through the exercise of an option,
 the purchase/sale date of the Snap Common Stock shall be the exercise date of the
 option and the purchase/sale price shall be the closing price of Snap Common Stock
 on the date of the exercise of the option. Any Recognized Loss Amount arising from
 purchases of Snap Common Stock acquired during the Class Period through the
 exercise of an option on Snap Common Stock8 shall be computed as provided for
 other purchases of Snap Common Stock in the Plan of Allocation.

        10. Determination of Distribution Amount: The Net Settlement Fund
 will be distributed to Authorized Claimants on a pro rata basis based on the relative
 size of their losses. Specifically, a “Distribution Amount” will be calculated for each
 Authorized Claimant, which will be: (1) the Authorized Claimant’s Recognized
 Claim (calculated pursuant to this Plan of Allocation) divided by the total
 Recognized Claims of all Authorized Claimants (calculated pursuant to this Plan of
 Allocation), multiplied by the total amount in the Net Settlement Fund, plus (2) if
 applicable, the Authorized Claimant’s loss calculated pursuant to the State
 Settlement Plan of Allocation divided by the total losses of all Authorized Claimants
 calculated pursuant to the State Settlement Plan of Allocation, multiplied by the total
 amount in the net settlement fund for the State Settlement. If any Authorized
 Claimant’s Distribution Amount calculates to less than $10.00, it will not be
 included in the calculation and no distribution will be made to that Authorized
 Claimant.

        11. Re-Distributions: After the initial distribution of the Net Settlement
 Fund, the Claims Administrator will make reasonable and diligent efforts to have
 Authorized Claimants cash their distribution checks. To the extent any monies
 remain in the Net Settlement Fund by reason of uncashed checks, or otherwise, nine
 (9) months after the initial distribution, if Class Counsel, in consultation with the
 Claims Administrator, determines that it is cost-effective to do so, the Claims
 Administrator will conduct a re-distribution of the funds remaining after payment of
 any unpaid fees and expenses incurred in administering the Settlement, including for
 such re-distribution, to Authorized Claimants who have cashed their initial
 distributions and who would receive at least $10.00 from such re-distribution.
 Additional re-distributions may occur thereafter if Class Counsel, in consultation
 with the Claims Administrator, determines that additional re-distributions, after
 deduction of any additional fees and expenses incurred in administering the

 8
        This includes (1) purchases of Snap Common Stock as the result of the
 exercise of a call option, and (2) purchases of Snap Common Stock by the seller of
 a put option as a result of the buyer of such put option exercising that put option.

                                           34
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 51 of 75 Page ID
                                #:18099


 Settlement, including for such re-distributions, would be cost-effective. At such time
 as it is determined that the re-distribution of funds remaining in the Net Settlement
 Fund is not cost-effective, the remaining balance shall be contributed to non-
 sectarian, not-for-profit organization(s), to be recommended by Class Counsel and
 approved by the Court.

        12. Payment pursuant to the Plan of Allocation, or such other plan of
 allocation as may be approved by the Court, shall be conclusive against all
 Authorized Claimants. No person shall have any claim against Class
 Representatives, Plaintiffs’ Counsel, Class Representatives’ damages expert,
 Defendants, Defendants’ Counsel, any of the other Released Plaintiffs’ Parties or
 Released Defendants’ Parties, or the Claims Administrator or other agent designated
 by Class Counsel arising from distributions made substantially in accordance with
 the Stipulation, the Plan of Allocation approved by the Court, or further orders of
 the Court. Class Representatives, Defendants and their respective counsel, and all
 other Released Defendants’ Parties, shall have no responsibility or liability
 whatsoever for the investment or distribution of the Settlement Fund or the Net
 Settlement Fund; the Plan of Allocation; the determination, administration,
 calculation, or payment of any Claim or nonperformance of the Claims
 Administrator; the payment or withholding of Taxes owed by the Settlement Fund;
 or any losses incurred in connection therewith.


                                    TABLE 1
          Estimated Alleged Artificial Inflation in Snap Common Stock
            From                          To                  Inflation Per Share
          3/2/2017                    5/10/2017                      $10.08
          5/11/2017                    6/6/2017                      $5.18
          6/7/2017                     6/7/2017                      $4.33
          6/8/2017                    7/10/2017                      $3.56
          7/11/2017                   8/10/2017                      $2.01
          8/11/2017                   Thereafter                     $0.00




                                          35
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 52 of 75 Page ID
                                #:18100



                              TABLE 2
    Snap Common Stock 90-Day Look-Back Value by Sale/Disposition Date
                Sale Date                    90-Day Look-Back Value
                8/11/2017                             $11.83
                8/14/2017                             $12.22
                8/15/2017                             $12.39
                8/16/2017                             $12.57
                8/17/2017                             $12.73
                8/18/2017                             $12.94
                8/21/2017                             $13.03
                8/22/2017                             $13.22
                8/23/2017                             $13.43
                8/24/2017                             $13.54
                8/25/2017                             $13.65
                8/28/2017                             $13.78
                8/29/2017                             $13.87
                8/30/2017                             $13.95
                8/31/2017                             $13.99
                9/1/2017                              $14.01
                9/5/2017                              $14.03
                9/6/2017                              $14.06
                9/7/2017                              $14.12
                9/8/2017                              $14.18
                9/11/2017                             $14.23
                9/12/2017                             $14.27
                9/13/2017                             $14.30
                9/14/2017                             $14.33
                9/15/2017                             $14.37



                                    36
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 53 of 75 Page ID
                                #:18101



                9/18/2017                             $14.39
                9/19/2017                             $14.40
                9/20/2017                             $14.39
                9/21/2017                             $14.37
                9/22/2017                             $14.35
                9/25/2017                             $14.31
                9/26/2017                             $14.30
                9/27/2017                             $14.29
                9/28/2017                             $14.30
                9/29/2017                             $14.30
                10/2/2017                             $14.32
                10/3/2017                             $14.33
                10/4/2017                             $14.33
                10/5/2017                             $14.34
                10/6/2017                             $14.35
                10/9/2017                             $14.36
               10/10/2017                             $14.36
               10/11/2017                             $14.40
               10/12/2017                             $14.44
               10/13/2017                             $14.49
               10/16/2017                             $14.52
               10/17/2017                             $14.56
               10/18/2017                             $14.58
               10/19/2017                             $14.60
               10/20/2017                             $14.62
               10/23/2017                             $14.62
               10/24/2017                             $14.62
               10/25/2017                             $14.61


                                    37
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 54 of 75 Page ID
                                #:18102



               10/26/2017                             $14.61
               10/27/2017                             $14.62
               10/30/2017                             $14.64
               10/31/2017                             $14.66
                11/1/2017                             $14.65
                11/2/2017                             $14.65
                11/3/2017                             $14.66
                11/6/2017                             $14.66
                11/7/2017                             $14.67
                11/8/2017                             $14.64




                                    38
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 55 of 75 Page ID
                                #:18103
                                                                          EXHIBIT 3

                       In re Snap Inc. Securities Litigation
                  Case No. 2:17-cv-03679-SVW-AGR (C.D. Cal.)

                          Snap, Inc. Securities Cases
                No. JCCP 4960 (Cal. Super. Ct., Los Angeles Cty.)

      SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTIONS AND
     PROPOSED SETTLEMENT OF FEDERAL CASE AND STATE CASES;
         (II) MOTIONS FOR AWARDS OF ATTORNEYS’ FEES AND
       LITIGATION EXPENSES; AND (III) SETTLEMENT HEARINGS

 TO: (i) All persons and entities who purchased or otherwise acquired Snap
     Inc. Class A common stock (“Snap Common Stock”) between March 2,
     2017 and August 10, 2017, inclusive, and were damaged thereby (the
     “Federal Class”); and (ii) All persons who purchased or otherwise
     acquired Snap Common Stock between March 2, 2017 and July 29, 2017,
     inclusive, and were damaged thereby (the “State Class” and together with
     the Federal Class, the “Classes”).1 Certain persons and entities are excluded
     from the Classes as set forth in detail in the settlement agreements for the
     Federal and State Actions and the Notices described below.

     PLEASE READ THIS NOTICE CAREFULLY; YOUR RIGHTS WILL BE
          AFFECTED BY PENDING CLASS ACTION LAWSUITS.

        YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules
 of Civil Procedure, and an Order of the United States District Court for the Central
 District of California, that a lawsuit captioned In re Snap Inc. Securities Litigation,
 Case No. 2:17-cv-03679-SVW-AGR (C.D. Cal.) (“Federal Action”) has been
 certified as a class action.

        YOU ARE FURTHER NOTIFIED, pursuant to California Rules of Court
 3.766 and 3.771, and an Order of the Superior Court of the State of California, Los
 Angeles County, that a related lawsuit captioned Snap, Inc. Securities Cases, No.
 JCCP 4960 (Cal. Super Ct., L.A. Cty.) (“State Action”) has been proposed for class
 certification (for settlement purposes only).


 1
       Included within the Classes are all persons and entities who purchased shares
 of Snap Common Stock pursuant or traceable to Snap’s Initial Public Offering on or
 about March 2, 2017 and/or on the open market.
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 56 of 75 Page ID
                                #:18104


        The parties to the Federal Action and the State Action (together, the
 “Actions”) have reached proposed settlements (“Settlements”) in the amount of
 $154,687,500 in cash in the Federal Action (the “Federal Settlement”) and
 $32,812,500 in cash in the State Action (the “State Settlement”). If approved, the
 Settlements will resolve all claims in the Actions. Hearings will be held in the
 Federal Action on __________, 2020 at __:__ _.m., before the Honorable Stephen
 V. Wilson at the United States District Court, First Street Courthouse, 350 W. 1st
 Street, Courtroom 10A, 10th Floor, Los Angeles, California (the “Federal Court”),
 and in the State Action on __________, 2020 at __:__ _.m., before the Honorable
 Elihu M. Berle at the Superior Court of the State of California, Spring Street
 Courthouse, Department 6, 312 North Spring Street, Los Angeles, California (the
 “State Court”) to determine whether: (i) the Federal and State Settlements,
 respectively, should be approved as fair, reasonable, and adequate; (ii) the Federal
 and State Actions, respectively, should be dismissed with prejudice against
 Defendants, and the releases specified and described in the settlement agreements
 (and in the Notices described below) should be entered; (iii) the proposed Plans of
 Allocation for the Federal and State Settlements, respectively, should be approved
 as fair and reasonable; and (iv) counsel’s applications for awards of attorneys’ fees
 and expenses should be approved. The State Court will also be asked to determine
 whether the State Class should be certified for purposes of effectuating the State
 Settlement.

       The Settlements will not become effective until both the Federal and State
 Settlements receive final approval from their respective Courts, and both have
 become final. If approved, the Settlements will resolve all claims in the Federal
 and State Actions.

        If you are a member of one or both Classes, your rights will be affected
 by the pending Federal and State Actions and the Settlements, and you may be
 entitled to share in the settlement proceeds. This notice provides only a summary
 of the information contained in the detailed Notice of (I) Pendency of Class Action
 and Proposed Settlement of Federal Case; (II) Motion for an Award of Attorneys’
 Fees and Litigation Expenses; and (III) Settlement Hearing (“Federal Notice”) and
 the detailed Notice of Pendency and Proposed Settlement of Class Action (“State
 Notice” and, together with the Federal Notice, the “Notices”). You may obtain
 copies of both Notices, along with the Claim Form, on the website for the
 Settlements, www.SnapSecuritiesLitigation.com. You may also obtain copies of the
 detailed Notices and Claim Form by contacting the Claims Administrator at Snap
 Securities Litigation, c/o JND Legal Administration, P.O. Box 91314, Seattle, WA
 98111; 1-855-958-0630; info@SnapSecuritiesLitigation.com.
                                          2
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 57 of 75 Page ID
                                #:18105




       If you are a member of one or both Classes, in order to be eligible to receive
 a payment under the proposed Settlements, you must submit a Claim Form
 postmarked (if mailed), or online at www.SnapSecuritiesLitigation.com, no later
 than __________, 2020, in accordance with the instructions set forth in the Claim
 Form. If you are a member of one or both Classes and do not submit a proper Claim
 Form, you will not be eligible to share in the distribution of the net proceeds of the
 Settlements but you will nevertheless be bound by any releases, judgments, or orders
 entered by the Courts for the Federal Action and/or the State Action, respectively.

        If you are a member of the Federal Class, the State Class, or both Classes and
 wish to exclude yourself from one or both Classes, you must submit a request for
 exclusion such that it is received no later than __________, 2020, in accordance
 with the instructions set forth in the detailed Notices. If you properly exclude
 yourself from one or both Classes, you will not be bound by any releases, judgments,
 or orders entered by the Courts for the Federal Action and/or the State Action,
 respectively, and you will not be eligible to share in the net proceeds of the
 Settlements. Excluding yourself is the only option that may allow you to be part of
 any other current or future lawsuit against Defendants or any of the other released
 parties concerning the claims being resolved by the Settlements. Please note,
 however, if you decide to exclude yourself, you may be time-barred from asserting
 certain of the claims covered by the Federal and/or State Actions by a statute of
 repose.

        Any objections to the proposed Federal and State Settlements, the proposed
 Plans of Allocation (as contained in the Notices), and/or counsels’ motions for
 attorneys’ fees and expenses, must be filed with the respective Court and delivered
 to the respective counsel such that they are received no later than __________,
 2020, in accordance with the instructions set forth in the detailed Notices.

        PLEASE DO NOT CONTACT THE FEDERAL OR STATE COURTS,
 THE CLERKS’ OFFICES, DEFENDANTS, OR THEIR COUNSEL
 REGARDING THIS NOTICE. All questions about this notice, the Federal and
 State Settlements, or your eligibility to participate in the Settlements should be
 directed to the counsel set forth below or the Claims Administrator.

      Requests for the detailed Notices and Claim Form should be made to the
 Claims Administrator:



                                           3
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 58 of 75 Page ID
                                #:18106


                            Snap Securities Litigation
                          c/o JND Legal Administration
                                 P.O. Box 91314
                                Seattle, WA 98111
                                 1-855-958-0630
                       info@SnapSecuritiesLitigation.com
                       www.SnapSecuritiesLitigation.com

      Inquiries, other than requests for the detailed Notices and Claim Form, may
 be made to counsel as follows:

  Inquiries for the Federal Settlement        Inquiries for the State Settlement
         should be directed to:                    should be directed to:
          Sharan Nirmul, Esq.                       James I. Jaconette, Esq.
         Kessler Topaz Meltzer                     Robbins Geller Rudman
             & Check, LLP                                & Dowd LLP
        280 King of Prussia Road                655 West Broadway, Suite 1900
           Radnor, PA 19087                          San Diego, CA 92101
            1-610-667-7706                             1-619-231-1058
            info@ktmc.com                            jamesj@rgrdlaw.com


 DATED: __________ __, 2020              BY ORDER OF THE COURT
                                         United States District Court
                                         Central District of California

 DATED: __________ __, 2020                  BY ORDER OF THE COURT
                                             Superior Court of the State of California
                                             Los Angeles County




                                         4
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 59 of 75 Page ID
                                #:18107
                                                               EXHIBIT 4
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 60 of 75 Page ID
                                #:18108
                                                               EXHIBIT 4
Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 61 of 75 Page ID
                                #:18109
                                                               EXHIBIT 4
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 62 of 75 Page ID
                                     #:18110
                                                                                      EXHIBIT 5

                                   Snap Securities Litigation
                                c/o JND Legal Administration
                                       P.O. Box 91314
                                      Seattle, WA 98111

                           Toll-Free Number: 1-855-958-0630
                        Email: info@SnapSecuritiesLitigation.com
                        Website: www.SnapSecuritiesLitigation.com


                    PROOF OF CLAIM AND RELEASE FORM
In order to be potentially eligible to receive a share of the net settlement proceeds in connection
with (i) the proposed settlement of the action entitled In re Snap Inc. Securities Litigation, Case
No. 2:17-cv-03679-SVW-AGR (C.D. Cal.) (the “Federal Settlement”); and (ii) the proposed
settlement of the actions entitled Snap, Inc. Securities Cases, No. JCCP 4960 (Cal. Super. Ct.,
Los Angeles Cty.) (the “State Settlement” and, together with the Federal Settlement, the
“Settlements”), you must complete and sign this Proof of Claim and Release Form (“Claim
Form”) and mail it by first-class mail to the above address, or submit it online at
www.SnapSecuritiesLitigation.com, postmarked (or received) no later than _________, 2020.
Please submit only ONE Claim Form. Your Claim Form will be processed in connection
with both Settlements.
Failure to submit your Claim Form by the date specified above will subject your claim to rejection
and may preclude you from being eligible to recover any money in connection with the proposed
Settlements.

Do not mail or deliver your Claim Form to the Court, the Parties to the actions, or their
counsel. Submit your Claim Form only to the Claims Administrator at the address set forth
above, or online at www.SnapSecuritiesLitigation.com.

TABLE OF CONTENTS                                                                      PAGE #

PART I – GENERAL INSTRUCTIONS                                                             __
PART II – CLAIMANT INFORMATION                                                            __

PART III – SCHEDULE OF TRANSACTIONS IN SNAP INC. CLASS A                                  __
          COMMON STOCK (“SNAP COMMON STOCK”)
                                                                                          __
PART IV – RELEASE OF CLAIMS AND SIGNATURE
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 63 of 75 Page ID
                                     #:18111


                           PART I – GENERAL INSTRUCTIONS

       It is important that you completely read and understand both: (i) the Notice of
(I) Pendency of Class Action and Proposed Settlement of Federal Case; (II) Motion for Attorneys’
Fees and Litigation Expenses; and (III) Settlement Hearing (the “Federal Settlement Notice”);
and (ii) the Notice of Pendency and Proposed Settlement of Class Action (the “State Settlement
Notice” and, together with the Federal Settlement Notice, the “Notices”), including the proposed
plans of allocation set forth in each (i.e., the “Federal Settlement Plan of Allocation” and the
“State Settlement Plan of Allocation,” respectively). Both Notices are available for review and
download on the website www.SnapSecuritiesLitigation.com. Each Notice describes the
respective proposed settlement, how class members are affected by the settlement, and the manner
in which the net settlement proceeds for the respective settlement will be distributed if the
settlement and proposed plan of allocation receive final court approval. The Notices also advise
recipients that the Settlements will not become effective until both the Federal and State
Settlements receive final approval from their respective courts, and both have become final.
By signing and submitting this Claim Form, you will be certifying that you have read and that
you understand the Notices, including the terms of the releases described therein and provided
for herein.

      1.      This Claim Form is directed to all persons and entities who purchased or
otherwise acquired Snap Common Stock between March 2, 2017 and August 10, 2017,
inclusive, and were damaged thereby (the “Federal Class”). The class for the State Settlement
consists of all persons and entities who purchased or otherwise acquired Snap Common Stock
between March 2, 2017 and July 29, 2017, inclusive, and were damaged thereby (the “State
Class” and, together with the Federal Class, the “Classes”). Included within the Classes are all
persons and entities who purchased shares of Snap Common Stock pursuant to Snap’s Initial
Public Offering (“IPO”) on or about March 2, 2017, and/or on the open market. Certain persons
and entities are excluded from the Classes by definition as forth in ¶ 30 of the Federal Settlement
Notice and ¶ __ of the State Settlement Notice.

       2.    By submitting this Claim Form, you are making a request to share in the proceeds
of the Settlements described in the Notices. IF YOU ARE NOT A MEMBER OF THE
CLASSES, OR IF YOU SUBMITTED REQUESTS FOR EXCLUSION FROM THE CLASSES,
DO NOT SUBMIT A CLAIM FORM AS YOU MAY NOT, DIRECTLY OR INDIRECTLY,
PARTICIPATE IN EITHER SETTLEMENT. THUS, IF YOU EXCLUDED YOUSELF
FROM THE CLASSES, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT MAY BE
SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED. Please Note: If you are a
member of both Classes, and request exclusion only from the Federal Class, you are only
eligible to receive payment from the State Settlement and your Claim Form will only be
processed in accordance with the State Settlement Plan of Allocation. Likewise, if you are a

                                              Page 2
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 64 of 75 Page ID
                                     #:18112


member of both Classes, and request exclusion only from the State Class, you are only
eligible to receive payment from the Federal Settlement and your Claim Form will only be
processed in accordance with the Federal Settlement Plan of Allocation.

      3.    Submission of this Claim Form does not guarantee that you will share in the
proceeds of the Settlements. The distribution of the net settlement proceeds will be governed
by the Plans of Allocation for the Settlements as set forth in the Notices, if they are approved
by the Courts, or by such other plans of allocation as the Courts approve.

       4.    Use the Schedule of Transactions in Part III of this Claim Form to supply all required
details of your transaction(s) (including free transfers and deliveries) in and holdings of Snap
Common Stock. On this schedule, please provide all of the requested information with respect to
your holdings, purchases, acquisitions, and sales of Snap Common Stock, whether such
transactions resulted in a profit or a loss. Failure to report all transaction and holding
information during the requested time period may result in the rejection of your Claim.

      5.     Please note: Only Snap Common Stock purchased or otherwise acquired between
March 2, 2017 and August 10, 2017, inclusive, is potentially eligible under the Settlements.
However, with respect to the Federal Settlement Plan of Allocation, pursuant to the “90-Day
Look-Back Period” (described in the Federal Settlement Plan of Allocation set forth in the Federal
Settlement Notice), your sales of Snap Common Stock during the period from August 11, 2017
through and including the close of trading on November 8, 2017 will be used for purposes of
calculating loss amounts for the Federal Settlement. Therefore, in order for the Claims
Administrator to be able to balance your Claim, the requested purchase information during the
90-Day Look-Back Period must also be provided. Failure to report all transaction and holding
information during the requested time periods may result in the rejection of your Claim.

       6.      You are required to submit genuine and sufficient documentation for all of your
transactions in and holdings of Snap Common Stock set forth in the Schedule of Transactions in
Part III of this Claim Form. Documentation may consist of copies of brokerage confirmation slips
or monthly brokerage account statements, or an authorized statement from your broker containing
the transactional and holding information found in a broker confirmation slip or account
statement. The Parties and the Claims Administrator do not independently have information about
your investments in Snap Common Stock. IF SUCH DOCUMENTS ARE NOT IN YOUR
POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR EQUIVALENT
DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION
MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL
DOCUMENTS. Please keep a copy of all documents that you send to the Claims
Administrator. Also, do not highlight any portion of the Claim Form or any supporting
documents.

                                              Page 3
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 65 of 75 Page ID
                                     #:18113




       7.    All joint beneficial owners each must sign this Claim Form and their names must
appear as “Claimants” in Part II of this Claim Form. The complete name(s) of the beneficial
owner(s) must be entered. If you purchased or otherwise acquired Snap Common Stock during
the relevant time period and held the shares in your name, you are the beneficial owner as well
as the record owner. If you purchased or otherwise acquired Snap Common Stock during the
relevant time period and the shares were registered in the name of a third party, such as a nominee
or brokerage firm, you are the beneficial owner of these shares, but the third party is the record
owner. The beneficial owner, not the record owner, must sign this Claim Form.

       8.    One Claim should be submitted for each separate legal entity. Separate Claim
Forms should be submitted for each separate legal entity (e.g., a claim from joint owners should
not include separate transactions of just one of the joint owners, and an individual should not
combine his or her IRA transactions with transactions made solely in the individual’s name).
Conversely, a single Claim Form should be submitted on behalf of one legal entity including all
transactions made by that entity on one Claim Form, no matter how many separate accounts that
entity has (e.g., a corporation with multiple brokerage accounts should include all transactions
made in all accounts on one Claim Form).

      9.    Agents, executors, administrators, guardians, and trustees must complete and sign
the Claim Form on behalf of persons represented by them, and they must:

             (a)   expressly state the capacity in which they are acting;
             (b)   identify the name, account number, last four digits of the Social Security
                   Number (or Taxpayer Identification Number), address, and telephone number
                   of the beneficial owner of the Snap Common Stock (or other person or entity
                   on whose behalf they are acting with respect to); and
             (c)   furnish herewith evidence of their authority to bind to the Claim Form the
                   person or entity on whose behalf they are acting. (Authority to complete and
                   sign a Claim Form cannot be established by stockbrokers demonstrating only
                   that they have discretionary authority to trade securities in another person’s
                   accounts.)

      10. If the Courts approve the Settlements, payments to eligible Authorized Claimants
pursuant to the Plans of Allocation (or such other plans of allocation as the Courts may approve)
will be made after any appeals are resolved, and after the completion of all claims processing.
The claims process will take substantial time to complete fully and fairly. Please be patient.

      11.    PLEASE NOTE: As set forth in the Plans of Allocation, each Authorized Claimant

                                              Page 4
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 66 of 75 Page ID
                                     #:18114


shall receive his, her, or its pro rata share of the net settlement proceeds. Specifically, a
“Distribution Amount” will be calculated for each Authorized Claimant, which will be: (1) the
Authorized Claimant’s Recognized Claim (calculated pursuant to the Federal Settlement Plan of
Allocation) divided by the total Recognized Claims of all Authorized Claimants (calculated
pursuant to the Federal Settlement Plan of Allocation), multiplied by the total amount in the net
settlement fund for the Federal Settlement, plus (2) the Authorized Claimant’s loss, if any,
calculated pursuant to the State Settlement Plan of Allocation divided by the total losses of all
Authorized Claimants calculated pursuant to the State Settlement Plan of Allocation, multiplied
by the total amount in the net settlement fund for the State Settlement. If the prorated Distribution
Amount to any Authorized Claimant calculates to less than $10.00, it will not be included in the
calculation and no distribution will be made to that Authorized Claimant.

      12. If you have questions concerning the Claim Form, or need additional copies of the
Claim Form or copies of the Notices, you may contact the Claims Administrator, JND Legal
Administration, at the above address, by email at info@SnapSecuritiesLitigation.com, or by toll-
free phone at 1-855-958-0630, or you can visit the website maintained by the Claims
Administrator, www.SnapSecuritiesLitigation.com, where copies of the Claim Form and Notices
are available for downloading.

       13. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
numbers of transactions may request, or may be requested, to submit information regarding their
transactions in electronic files. To obtain the mandatory electronic filing requirements and file
layout, you may visit the website www.SnapSecuritiesLitigation.com, or you may email the
Claims Administrator’s electronic filing department at info@SnapSecuritiesLitigation.com. Any
file that is not in accordance with the required electronic filing format will be subject to
rejection. No electronic files will be considered to have been properly submitted unless the
Claims Administrator issues an email to you to that effect. Do not assume that your file has
been received until you receive this email. If you do not receive such an email within 10 days
of your submission, you should contact the Claims Administrator’s electronic filing
department at info@SnapSecuritiesLitigation.com to inquire about your file and confirm it
was received.

                                IMPORTANT PLEASE NOTE:

YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN
ACKNOWLEDGEMENT POSTCARD. THE CLAIMS ADMINISTRATOR WILL
ACKNOWLEDGE RECEIPT OF YOUR CLAIM FORM BY MAIL WITHIN 60 DAYS.
IF YOU DO NOT RECEIVE AN ACKNOWLEDGEMENT POSTCARD WITHIN 60
DAYS, CALL THE CLAIMS ADMINISTRATOR TOLL FREE AT 1-855-958-0630.


                                              Page 5
       Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 67 of 75 Page ID
                                       #:18115


                       PART II – CLAIMANT IDENTIFICATION
Please complete this PART II in its entirety. The Claims Administrator will use this
information for all communications regarding this Claim Form. If this information changes,
you MUST notify the Claims Administrator in writing at the address above.
Beneficial Owner’s First Name          Beneficial Owner’s Last Name


Co-Beneficial Owner’s First Name       Co-Beneficial Owner’s Last Name


Entity Name (if Beneficial Owner is not an individual)


Representative or Custodian Name (if different from Beneficial Owner(s) listed above)


Address 1 (street name and number)


Address 2 (apartment, unit or box number)


City                                                  State Zip Code


Country


Last four digits of Social Security Number or Taxpayer Identification Number


Telephone Number (home)                       Telephone Number (work)


Email address (E-mail address is not required, but if you provide it you authorize the Claims
Administrator to use it in providing you with information relevant to this claim.)



                                            Page 6
    Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 68 of 75 Page ID
                                    #:18116




Account Number (where securities were traded)1


Claimant Account Type (check appropriate box)
    Individual (includes joint owner accounts)


    Corporation

    IRA/401K




1
       If the account number is unknown, you may leave blank. If filing for more than one
account for the same legal entity you may write “multiple.” Please see ¶ 8 of the General
Instructions above for more information on when to file separate Claim Forms for multiple
accounts.

                                          Page 7
        Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 69 of 75 Page ID
                                        #:18117


         PART III – SCHEDULE OF TRANSACTIONS IN SNAP COMMON STOCK

Complete this Part III if and only if you purchased or otherwise acquired Snap Class A common
stock (i.e., Snap Common Stock) between March 2, 2017 and August 10, 2017, inclusive. Please
be sure to include proper documentation with your Claim Form as described in detail in Part I –
General Instructions, ¶ 6, above. Do not include information regarding securities other than Snap
Common Stock.

1. PURCHASES/ACQUISITIONS FROM MARCH 2, 2017 THROUGH AUGUST 10,
2017, INCLUSIVE – Separately list each and every purchase/acquisition (including free
receipts) of Snap Common Stock from after the opening of trading on March 2, 2017 through
and including the close of trading on August 10, 2017. (Must be documented.)
     Date of Purchase/   Number of     Purchase/    Total Purchase/    Check the box if     Confirm
       Acquisition         Shares     Acquisition     Acquisition        these shares       Proof of
           (List         Purchased/    Price Per          Price              were          Purchases/
     Chronologically)     Acquired      Share       (excluding fees,      purchased       Acquisitions
    (Month/Day/Year)                                   taxes, and         pursuant or       Enclosed
                                                     commissions)        traceable to
                                                                        Snap’s IPO on
                                                                       or about March
                                                                            2, 2017
                                                                        (Must include
                                                                       documentation)
          /    /                      $             $                        ○                ○
          /    /                      $             $                         ○                ○
          /    /                      $             $                         ○                ○
          /    /                      $             $                         ○                ○
          /    /                      $             $                         ○                ○
2. PURCHASES/ACQUISITIONS FROM AUGUST 11, 2017 THROUGH NOVEMBER
8, 2017, INCLUSIVE – State the total number of shares of Snap Common Stock purchased/
acquired (including free receipts) from after the opening of trading on August 11, 2017
through and including the close of trading on November 8, 2017. (Must be documented.) If
none, write “zero” or “0.”2 ____________________

2
         Please note: Information requested with respect to your purchases/acquisitions of Snap

                                                Page 8
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 70 of 75 Page ID
                                     #:18118



3. SALES FROM MARCH 2, 2017 THROUGH NOVEMBER 8, 2017,                              IF NONE,
INCLUSIVE – Separately list each and every sale/disposition (including free         CHECK
deliveries) of Snap Common Stock from after the opening of trading on                HERE
March 2, 2017 through and including the close of trading on November 8,                ○
2017. (Must be documented.)
    Date of Sale        Number of          Sale Price         Total Sale Price   Confirm Proof
       (List            Shares Sold        Per Share          (excluding fees,     of Sales
  Chronologically)                                               taxes, and        Enclosed
 (Month/Day/Year)                                              commissions)
       /    /                          $                  $                            ○

       /    /                          $                  $                            ○

       /    /                          $                  $                            ○

       /    /                          $                  $                            ○

       /    /                          $                  $                            ○
5. HOLDINGS AS OF NOVEMBER 8, 2017 – State the total number of             Confirm Proof
shares of Snap Common Stock held as of the close of trading on November 8,  of Holding
2017. (Must be documented.) If none, write “zero” or “0.”                    Position
________________                                                             Enclosed
                                                                                 ○

IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH
EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S
FULL NAME AND LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER
IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF YOU DO ATTACH
EXTRA SCHEDULES, CHECK THIS BOX

□

Common Stock from after the opening of trading on August 11, 2017 through and including the
close of trading on November 8, 2017 is needed in order to perform the necessary calculations
for your Claim; purchases/acquisitions during this period, however, are not eligible transactions
and will not be used for purposes of calculating losses for the Federal Settlement.

                                             Page 9
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 71 of 75 Page ID
                                     #:18119


                   PART IV - RELEASE OF CLAIMS AND SIGNATURE

   YOU MUST ALSO READ THE RELEASES AND CERTIFICATION BELOW AND
                SIGN ON PAGE __ OF THIS CLAIM FORM.

SETTLEMENT RELEASE: I (we) hereby acknowledge that, pursuant to the terms more fully
set forth in the Stipulation and Agreement of Settlement dated March 20, 2020 in the Federal
Case (“Federal Stipulation”) and the Stipulation and Agreement of Settlement dated March __,
2020 in the State Cases (“State Stipulation”), without further action by anyone, upon the Effective
Dates of the Federal and State Settlements, I (we), on behalf of myself (ourselves) and my (our)
heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as such,
shall be deemed to have, and by operation of law and of the judgments shall have, fully, finally,
and forever compromised, settled, released, resolved, relinquished, waived, and discharged each
and every Released Plaintiffs’ Claim against the Released Defendants’ Parties, and shall forever
be barred and enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against any
of the Released Defendants’ Parties (to the extent I have not validly excluded myself from one or
both Settlements).

                                       CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s)
the claimant(s) agree(s) to the release above and certifies (certify) as follows:
       1.    that I (we) have read and understand the contents of the Notices, the Federal and
State Stipulations, and this Claim Form, including the releases provided for in the Federal and
State Settlements and the terms of their respective Plans of Allocation;
       2.    that the claimant(s) is a (are) member(s) of the Federal Class and/or the State Class,
as defined in the respective Notices, and is (are) not excluded by definition from one or both of
the Classes as set forth in the Notices;
      3.     that the claimant(s) has (have) not submitted a request for exclusion from both
Classes;
      4.     that I (we) own(ed) the Snap Common Stock identified in the Claim Form and have
not assigned the claim against Defendants or any of the other Released Defendants’ Parties to
another, or that, in signing and submitting this Claim Form, I (we) have the authority to act on
behalf of the owner(s) thereof;
      5.     that the claimant(s) has (have) not submitted any other Claim covering the same
purchases/acquisitions of Snap Common Stock and knows (know) of no other person having
done so on the claimant’s (claimants’) behalf;


                                              Page 10
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 72 of 75 Page ID
                                     #:18120


      6.     that the claimant(s) submit(s) to the jurisdiction of the Courts with respect to
claimant’s (claimants’) Claim and for purposes of enforcing the releases set forth herein;
     7.    that I (we) agree to furnish such additional information with respect to this Claim
Form as counsel, the Claims Administrator, or the Court(s) may require;
       8.    that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, agree(s)
to the determination by the Court(s) of the validity or amount of this Claim and waives any right
of appeal or review with respect to such determination;
      9.     that I (we) acknowledge that the claimant(s) will be bound by and subject to the
terms of any judgment(s) that may be entered in the actions; and
       10. that the claimant(s) is (are) NOT subject to backup withholding under the
provisions of Section 3406(a)(1)(C) of the Internal Revenue Code because (a) the claimant(s) is
(are) exempt from backup withholding or (b) the claimant(s) has (have) not been notified by the
IRS that he/she/it/they is (are) subject to backup withholding as a result of a failure to report all
interest or dividends or (c) the IRS has notified the claimant(s) that he/she/it/they is (are) no
longer subject to backup withholding. If the IRS has notified the claimant(s) that
he/she/it/they is (are) subject to backup withholding, please strike out the language in the
preceding sentence indicating that the claim is not subject to backup withholding in the
certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE
INFORMATION PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT,
AND COMPLETE, AND THAT THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE
AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.


Signature of claimant                                                                             Date


Print claimant name here


Signature of joint claimant, if any                                                               Date


Print joint claimant name here




                                                Page 11
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 73 of 75 Page ID
                                     #:18121




If the claimant is other than an individual, or is not the person completing this form, the
following also must be provided:


Signature of person signing on behalf of claimant                                            Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor,
president, trustee, custodian, etc. (Must provide evidence of authority to act on behalf of claimant
– see ¶ 9 on page __ of this Claim Form.)




                                             Page 12
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 74 of 75 Page ID
                                     #:18122


                                 REMINDER CHECKLIST

1. Sign the above release and certification. If this Claim Form is being made on behalf of joint
   claimants, then both must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be
   returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and any supporting documentation for your own
   records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60
   days. Your claim is not deemed filed until you receive an acknowledgement postcard. If you
   do not receive an acknowledgement postcard within 60 days, please call the Claims
   Administrator toll-free at 1-855-958-0630.
6. If your address changes in the future, you must send the Claims Administrator written
   notification of your new address. If you change your name, inform the Claims Administrator.
7. If you have any questions or concerns regarding your Claim, please contact the Claims
   Administrator at the address below, by email at info@SnapSecuritiesLitigation.com, or by
   toll-free phone at 1-855-958-0630 or you may visit www.SnapSecuritiesLitigation.com. DO
   NOT call the Courts, Defendants, or Defendants’ Counsel with questions regarding your
   claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-
CLASS    MAIL,   OR     SUBMITTED       ONLINE     VIA    THE   WEBSITE
WWW.SNAPSECURITIESLITIGATION.COM, POSTMARKED (OR RECEIVED) NO
LATER THAN _________________, 2020. IF MAILED, THE CLAIM FORM SHOULD BE
ADDRESSED AS FOLLOWS:

                                   Snap Securities Litigation
                                c/o JND Legal Administration
                                       P.O. Box 91314
                                      Seattle, WA 98111

       If mailed, a Claim Form received by the Claims Administrator shall be deemed to have
been submitted when posted, if a postmark date on or before _____________, 2020, is indicated
on the envelope and it is mailed First Class, and addressed in accordance with the above
instructions. In all other cases, a Claim Form shall be deemed to have been submitted when
actually received by the Claims Administrator.


                                            Page 13
     Case 2:17-cv-03679-SVW-AGR Document 375 Filed 04/27/20 Page 75 of 75 Page ID
                                     #:18123


      You should be aware that it will take a significant amount of time to fully process all of the
Claim Forms. Please be patient and notify the Claims Administrator of any change of address.




                                             Page 14
